


Exhibit 10.16

 

EXECUTION

 

 

SHARE PURCHASE AGREEMENT

 

dated as of

 

December 24, 2012

 

by and

 

among

 

SYNCHRONOSS TECHNOLOGIES IRELAND, LTD

 

as Buyer

 

and

 

RESEARCH IN MOTION LIMITED

 

as Seller

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

GENERAL

1

 

 

Section 1.01

Defined Terms

1

 

 

ARTICLE II

PURCHASE AND SALE

7

 

 

Section 2.01

Purchase and Sale of the Shares

7

 

 

 

Section 2.02

Closing

7

 

 

 

Section 2.03

Purchase Price

8

 

 

 

Section 2.04

Closing Adjustment

8

 

 

 

Section 2.05

Closing Deliveries by the Seller

8

 

 

 

Section 2.06

Closing Deliveries by the Buyer

9

 

 

 

Section 2.07

Post-Closing Statements

9

 

 

 

Section 2.08

Reconciliation of Post-Closing Statements

9

 

 

 

Section 2.09

Post-Closing Adjustment

11

 

 

 

Section 2.10

Payments and Computations

11

 

 

 

Section 2.11

Withholding Rights

11

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

11

 

 

Section 3.01

Incorporation, Qualification and Authority of the Seller

12

 

 

 

Section 3.02

Incorporation, Qualification and Authority of the Business Subsidiaries

12

 

 

 

Section 3.03

Capital Structure of the Business Subsidiaries

12

 

 

 

Section 3.04

No Conflict

13

 

 

 

Section 3.05

Consents and Approvals

13

 

 

 

Section 3.06

Financial Information; Absence of Undisclosed Liabilities

14

 

 

 

Section 3.07

Absence of Certain Changes or Events

14

 

 

 

Section 3.08

Absence of Litigation

14

 

 

 

Section 3.09

Compliance

14

 

 

 

Section 3.10

Governmental Licenses and Permits

15

 

 

 

Section 3.11

Intellectual Property

15

 

 

 

Section 3.12

Environmental Matters

18

 

 

 

Section 3.13

Material Contracts

18

 

 

 

Section 3.14

Employment and Employee Benefits Matters

20

 

 

 

Section 3.15

Assets; Absence of Liens and Encumbrances; Real Property

22

 

 

 

Section 3.16

Insurance

23

 

 

 

Section 3.17

Taxes

23

 

 

 

Section 3.18

Brokers

27

 

 

 

Section 3.19

Foreign Corrupt Practices Act

27

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BUYER

28

 

 

Section 4.01

Incorporation and Authority of the Buyer

28

 

 

 

Section 4.02

Qualification and Authority of the Buyer

28

 

 

 

Section 4.03

No Conflict

28

 

 

 

Section 4.04

Consents and Approvals

28

 

 

 

Section 4.05

Absence of Restraints; Compliance with Laws

29

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

Section 4.06

Investment Intent

29

 

 

 

Section 4.07

Financial Ability

29

 

 

 

Section 4.08

Brokers

29

 

 

ARTICLE V

ADDITIONAL AGREEMENTS

29

 

 

Section 5.01

Confidentiality

29

 

 

 

Section 5.02

Regulatory and Other Authorizations; Consents

30

 

 

 

Section 5.03

Insurance

30

 

 

 

Section 5.04

Termination of Rights to the Seller Name and the Seller Marks

31

 

 

 

Section 5.05

Resignation of Officers and Directors

31

 

 

 

Section 5.06

Minutes Books

31

 

 

 

Section 5.07

Further Action

32

 

 

 

Section 5.08

Non-Solicitation

32

 

 

 

Section 5.09

Special Payment

33

 

 

ARTICLE VI

EMPLOYEE MATTERS

33

 

 

Section 6.01

Assumption of Subsidiary Plans

33

 

 

 

Section 6.02

Credit For Service

33

 

 

 

Section 6.03

Welfare Benefits

33

 

 

 

Section 6.04

Qualified Plans and Defined Contribution Plans

34

 

 

 

Section 6.05

Exceptions

34

 

 

ARTICLE VII

TAX MATTERS

34

 

 

Section 7.01

Liability for Taxes

34

 

 

 

Section 7.02

Preparation and Filing Responsibilities of Tax Returns

35

 

 

 

Section 7.03

Cooperation and Exchange of Information

36

 

 

 

Section 7.04

Contests

36

 

 

 

Section 7.05

Tax Sharing Agreements

37

 

 

 

Section 7.06

Due Date for Payment

37

 

 

 

Section 7.07

Tax Benefit

37

 

 

 

Section 7.08

Transfer Taxes and Irish Stamp Duty

37

 

 

 

Section 7.09

Taxes Governed by Article VII

37

 

 

 

Section 7.10

Survival

37

 

 

 

Section 7.11

Post-Closing Dispositions

38

 

 

 

Section 7.12

Tax Treatment of Payments

38

 

 

 

Section 7.13

Section 338 Election

38

 

 

 

Section 7.14

Definitions

38

 

 

ARTICLE VIII

CONDITIONS TO CLOSING

39

 

 

Section 8.01

Conditions to Obligations of the Seller

39

 

 

 

Section 8.02

Conditions to Obligations of the Buyer

39

 

 

ARTICLE IX

INDEMNIFICATION

40

 

 

Section 9.01

Indemnification by the Seller

40

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

Section 9.02

Indemnification by the Buyer

41

 

 

 

Section 9.03

Notification of Claims

42

 

 

 

Section 9.04

Additional Indemnification Provisions

43

 

 

 

Section 9.05

Mitigation

43

 

 

 

Section 9.06

Materiality Qualifiers

43

 

 

 

Section 9.07

Exclusive Remedies

44

 

 

ARTICLE X

GENERAL PROVISIONS

44

 

 

Section 10.01

Survival

44

 

 

 

Section 10.02

Expenses

44

 

 

 

Section 10.03

Notices

44

 

 

 

Section 10.04

Public Announcements

46

 

 

 

Section 10.05

Severability

46

 

 

 

Section 10.06

Entire Agreement

46

 

 

 

Section 10.07

Assignment

47

 

 

 

Section 10.08

No Third-Party Beneficiaries

47

 

 

 

Section 10.09

Amendment

47

 

 

 

Section 10.10

Dispute Resolution

47

 

 

 

Section 10.11

Arbitration

47

 

 

 

Section 10.12

Governing Law; Submission to Jurisdiction

48

 

 

 

Section 10.13

Specific Performance

49

 

 

 

Section 10.14

Rules of Construction

49

 

 

 

Section 10.15

Counterparts

49

 

 

 

Section 10.16

Waiver of Jury Trial

50

 

 

 

Section 10.17

Waiver

50

 

iii

--------------------------------------------------------------------------------


 

SHARE PURCHASE AGREEMENT

 

SHARE PURCHASE AGREEMENT, dated as of December 24, 2012 (including the
Disclosure Schedule, this “Agreement”), by and among Research In Motion Limited,
an Ontario corporation (the “Seller”) and Synchronoss Technologies
Ireland, Ltd., an Irish limited company (the “Buyer”).

 

WHEREAS, the Seller holds all of the issued and outstanding shares of, or
ownership interests in, Newbay Software Limited, an Ireland limited company (the
“Transferred Subsidiary” and, together with its direct or indirect Subsidiaries,
the “Business Subsidiaries”).

 

WHEREAS, the Business Subsidiaries are engaged in the business of providing
digital content services to operators, device makers and end users, including,
without limitation, the white label software platform known as “Life Cache”
(collectively, the “Business”).

 

WHEREAS, the Seller wishes to sell to the Buyer, and the Buyer wishes to
purchase from the Seller, all of the issued and outstanding shares of, and
ownership interests in, the Transferred Subsidiary held by the Seller (the
“Shares”).

 

NOW, THEREFORE, in consideration for the premises and mutual covenants,
representations, warranties and agreements hereinafter set forth, the parties to
this Agreement agree as follows:

 

ARTICLE I

 

GENERAL

 

Section 1.01          Defined Terms.  Capitalized terms used in this Agreement
shall have the meanings specified below, or as defined elsewhere in this
Agreement.

 

(a)           “Action” means any litigation, claim, action, suit, arbitration,
investigation or proceeding by or before any Governmental Authority.

 

(b)           “Affiliate” means, with respect to any Person, any other Person
that, at the time of determination, directly or indirectly through one or more
intermediaries, Controls, is Controlled by or is under common Control with such
specified Person; provided, however, that for the purposes of this Agreement,
the Seller shall not be deemed Affiliates of the Buyer nor, after the Closing,
of the Business Subsidiaries.

 

(c)           “Business Day” means any day that is not a Saturday, a Sunday or
other day on which commercial banks in the City of New York, New York and the
City of Toronto, Ontario are required or authorized by Law to be closed.

 

(d)           “Cash Equivalents” means short-term, highly liquid investments
with original maturities of three (3) months or less that are both (i) readily
convertible to known amounts of cash and (ii) so near maturity that they present
insignificant risk of changes in value due to changes in interest rates.

 

--------------------------------------------------------------------------------


 

(e)           “Code” means the United States Internal Revenue Code of 1986, as
amended.

 

(f)            “Companies Acts” means the Companies Acts 1963 to 2012, including
all Acts of the Oireachtas and statutory instruments which are to be read as one
with, or construed or read together as one with, the Companies Acts, and every
statutory modification or re-enactment thereof for the time being in force (or,
where the context so admits or requires, any one or more of such Acts).

 

(g)           “Contract” means any loan, credit agreement, bond, debenture,
note, mortgage, indenture, guarantee, lease, agreement, license or other
contract or similar instrument (including all amendments, schedules and exhibits
thereto).

 

(h)           “Control” means, as to any Person, the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.  The terms “Controlled
by,” “under common Control with” and “Controlling” shall have correlative
meanings.

 

(i)            “Debt” means, with respect to any Person, all obligations or
other liabilities of such Person (i) for borrowed money or notes payable
(including all principal, interest, premiums, penalties, termination,
cancelation and breakage fees whether accrued or otherwise) from third party
lending sources, other than trade accounts payable, (ii) in respect of letters
of credit, bankers’ acceptances or other similar instruments or reimbursement
obligations with respect thereto, (iii) to pay the deferred purchase price of
any asset, property or right or in respect of conditional sale obligations and
all obligations under title retention agreements, (iv) under capitalized leases,
(v) of the types described in clauses (i) through (iv) above guaranteed directly
or indirectly by the Business Subsidiaries and (vi) under any mortgage, deed of
trust, indenture, security agreement or other agreement securing any of the
foregoing obligations.

 

(j)            “Disclosure Schedule” means the schedule dated as of the date
hereof delivered by the Seller to the Buyer and which forms a part of this
Agreement.

 

(k)           “Environmental Law” means any Law applicable to (i) the pollution
or protection, preservation or restoration of the environment or natural
resources or (ii) the exposure to, or the use, storage, recycling, treatment,
generation, transportation, processing, handling, labeling, production, release
or disposal of Hazardous Materials, in each case as in effect at the date
hereof.

 

(l)            “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and the rules and regulations promulgated thereunder.

 

(m)          “Fiscal Year End Financial Statements Date” means February 29,
2012.

 

(n)           “Governmental Authority” means any United States federal, state or
local or any supra-national or non-United States government, political
subdivision, governmental, regulatory or administrative authority,
instrumentality, agency, body or commission, self-regulatory organization or any
court, tribunal, judicial or arbitral body or quasi-governmental body exercising
any regulatory, taxing, importing or other governmental authority.

 

2

--------------------------------------------------------------------------------


 

(o)           “Governmental Order” means any order, writ, judgment, injunction,
determination, award or decree, issued by or with any Governmental Authority.

 

(p)           “Grant Agreements” means, collectively, each of the following
agreements between Enterprise Ireland and the Transferred Subsidiary: 
(i) Agreement made by letter of offer dated 9th June 2008, and accepted by the
Company on 11th June 2008; (ii) Agreement made by letter of offer dated 13th
March 2008, and accepted by the Company on 26th March 2008; (iii) Agreement made
by letter of offer dated 27th March 2007, and accepted by the Company on 12th
April 2007; (iv) Agreement made by letter of offer dated 15th November 2005, and
accepted by the Company on 17th November 2005; and (v) Agreement made by letter
of offer dated 13th March 2008 and accepted by the Company on the 26th
March 2008.

 

(q)           “Hazardous Materials” means any substance presently listed,
defined, designated or classified as hazardous, toxic or radioactive under any
applicable Environmental Law, including any toxic waste, hazardous substance,
toxic substance, hazardous waste, asbestos or asbestos containing material, urea
formaldehyde, insulation or polychlorinated biphenyls.

 

(r)            “Intellectual Property” means all intellectual property rights
worldwide arising under statutory or common law, including, without limitation:
(i) patents (utility and design) and patent rights; (ii) rights associated with
works of authorship including copyrights and rights associated with mask works,
designs and databases; (iii) rights in designs (whether registered or
unregistered), trade mark, trade name, trade dress and service mark rights;
(iv) rights relating to the protection of trade secrets, inventions and
confidential information; and (v) any applications, registrations, divisions,
continuations, renewals, reissues, extensions, substitutes, conversions,
reexaminations and other equivalents of or for any of the foregoing.

 

(s)            “Irish GAAP” means generally accepted accounting principles,
practices, procedures and standards in Ireland (including such accounting
principles, practices, procedures and standards as may be prescribed by the
Companies Acts or by an accounting standards-setting body recognised in Ireland
as having application to the Transferred Subsidiary).

 

(t)            “knowledge” means the knowledge of the officers of the
Transferred Subsidiary (in the case of the Seller) or the Buyer, as applicable.

 

(u)           “Law” means any federal, state, local or any supra-national or
foreign statute, law, ordinance, regulation, rule, code, order or other
requirement or rule of law (including common law).

 

(v)           “Liabilities” means liabilities, claims, demands, expenses,
commitments or obligations of every kind and description.

 

(w)          “Lien” means any mortgage, deed of trust, hypothecation, security
interest, encumbrance or lien of any kind (whether known or unknown, accrued or
fixed, absolute or contingent, matured or unmatured, determined or determinable,
or as a guarantor or otherwise).

 

3

--------------------------------------------------------------------------------


 

(x)           “Losses” means any and all losses, damages of any kind, claims,
costs, expenses, Liabilities, fines, fees, deficiencies, interest, awards,
judgments and penalties (including, without limitation, attorneys’, consultants’
and experts’ fees and expenses and other costs of defending, investigating or
settling claims) suffered, incurred, accrued (in accordance with Irish GAAP) or
paid (including, without limitation, in connection with any action brought or
otherwise initiated ).

 

(y)           “Material Adverse Effect” means any result, occurrence, fact,
violation, circumstance, change or event (regardless of whether or not such
events, changes, violations, circumstances or effects are inconsistent with the
representations or warranties made by the Seller in this Agreement) that has
had, or could reasonably be expected to have, individually or in the aggregate,
a material adverse effect on the operations, business, properties, assets
(tangible or intangible), Liabilities, condition (financial or otherwise) or
results of operations of the Business Subsidiaries, taken as a whole, but
excluding any result, occurrence, fact, change or event resulting from or
attributable to: (i) general political or economic conditions, general financial
and capital market conditions (including interest rates) or general conditions
in any of the industries in which the Business Subsidiaries primarily operate,
to the extent they do not disproportionately affect the Business Subsidiaries,
taken as a whole, in relation to the other companies in such industries; (ii) an
outbreak or escalation of hostilities or the occurrence of any other calamity or
crisis (including any act of terrorism) involving any country, or the
declaration by any country of a national emergency or war to the extent they do
not disproportionately affect the Business Subsidiaries, taken as a whole, in
relation to the other companies in such industries, (iii) any effect resulting
from or relating to any changes in Law, Irish GAAP, or any authoritative
interpretations thereof, to the extent such changes do not disproportionately
affect the Business Subsidiaries, taken as a whole, in relation to the other
companies in such industries, (iv) any action taken or failed to be taken by the
Seller or any of its Affiliates that is required by this Agreement or (v) any
failure to meet the Seller’s internal forecasts for the Business (provided that
this clause (v) shall not be construed as providing that the circumstances or
events giving rise to such failure do not constitute or contribute to a Material
Adverse Effect and provided further that this clause (v) shall not be construed
as implying that the Seller is making any representation or warranty hereunder
with regard to any internal forecasts for the Business).

 

(z)           “Material Customer” means any of the ten (10) largest customers
(including any Affiliates of such customers) of the Business Subsidiaries, taken
as a whole, measured in terms of annual revenue to the Business Subsidiaries
(i) for the fiscal year ended February 29, 2012 and (ii) to date for the fiscal
year ending February 29, 2013.

 

(aa)         “Material Supplier” means any of the ten (10) largest suppliers
(including any Affiliates of such suppliers) of the Business Subsidiaries, taken
as a whole, measured in terms of annual expenditures by the Business
Subsidiaries (i) for the fiscal year ended February 29, 2012 and (ii) to date
for the fiscal year ending February 29, 2013.

 

(bb)         “Organizational Documents” of a Person means such Person’s
(i) certificate or articles of incorporation, association, organization, limited
partnership or limited liability company, and any limited liability company,
operating or partnership agreement and other similar documents adopted or filed
in connection with its creation, formation or

 

4

--------------------------------------------------------------------------------


 

organization and (ii) by-laws, regulations, and similar Contracts relating to
its organization or governance.

 

(cc)         “Permitted Liens” means the following Liens:  (a) Liens for Taxes,
assessments or other governmental charges or levies that are not yet due or
payable or that are being contested in good faith by appropriate proceedings or
that may thereafter be paid without penalty; (b) statutory Liens of landlords
and Liens of carriers, warehousemen, mechanics, materialmen, workmen, repairmen
and other Liens imposed by Law and in the ordinary course of business consistent
with past practice; (c) Liens incurred or deposits made in the ordinary course
of business consistent with past practice in connection with workers’
compensation, unemployment insurance or other types of social security;
(d) defects or imperfections of title, easements, covenants, rights of way,
restrictions and other similar charges or encumbrances that do not individually
or in the aggregate materially impair the ordinary conduct of the Business;
(e) Liens not created by the Seller or any of its Subsidiaries that affect the
underlying fee interest of any Leased Real Property, provided such Liens do not,
individually or in the aggregate, materially impair the ordinary conduct of the
Business or the use of such Leased Real Property; and (f) licenses or other
rights granted to Intellectual Property in the ordinary course of business
consistent with past practice which have previously been disclosed to Buyer.

 

(dd)         “Person” means any natural person, general or limited partnership,
corporation, limited liability company, limited liability partnership, firm,
association or organization or other legal entity.

 

(ee)         “Post-Closing Period” means any taxable period beginning after the
Closing Date and, in the case of any Straddle Period, the portion of such period
ending on and including the Closing Date.

 

(ff)          “Pre-Closing Period” means any taxable period that ends on or
before the Closing Date and, in the case of any Straddle Period, the portion of
such period ending on and including the Closing Date.

 

(gg)         “Representative” of a Person means the directors, officers,
employees, advisors, agents, consultants, attorneys, accountants, investment
bankers, equity partners or other representatives of such Person.

 

(hh)         “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

(ii)           “Seller Name” and “Seller Marks” means the names or marks of the
Seller or any of its Affiliates, including “Research In Motion” and “RIM”,
either alone or in combination with other words and all marks, trade dress,
logos, domain names and other source identifiers confusingly similar to or
embodying any of the foregoing either alone or in combination with other words.

 

(jj)           “Straddle Period” means any taxable period beginning on or prior
to and ending after the Closing Date.

 

5

--------------------------------------------------------------------------------

 

(kk)         “Subsidiary” of any Person means any corporation, general or
limited partnership, joint venture, limited liability company, limited liability
partnership or other Person that is a legal entity, trust or estate of which (or
in which) (i) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the board of directors (or other body performing
similar functions) of such corporation or other Person (irrespective of whether
at the time capital stock of any other class or classes of such corporation or
other Person shall or might have voting power upon the occurrence of any
contingency), (ii) more than 50% of the interest in the capital or profits of
such partnership, joint venture or limited liability company or (iii) more than
50% of the beneficial interest in such trust or estate, is at the time of
determination directly or indirectly owned or Controlled by such Person.

 

(ll)           “Tax” or “Taxes” means any federal, provincial, territorial,
state, local, or foreign income, corporate, gross receipts, license, payroll,
employment, excise, severance, duties (other than Irish stamp duty), occupation,
premium, windfall profits, environmental, customs and other import and export
duties, excise, wealth, capital stock, franchise, profits, withholding, social
security, unemployment, disability, real property, personal property, sales,
goods and services, use, transfer, gift, inheritance, capital acquisition,
capital gain, advance corporation, deposit interest retention, probate, relevant
contractors, dividend withholding, registration, value added, alternative or
add-on minimum, estimated, unclaimed property, escheat or other tax, customs
duty, fee, levy, impost and assessment or similar charge in the nature of a tax
of any kind whatsoever imposed by any Governmental Authority (including pension
plan contributions, employment insurance and unemployment insurance payments and
workers’ compensation premiums) and any interest, fine, penalty, or addition
thereto, whether disputed or not and any obligations to any Person to indemnify
or otherwise assume or succeed to the Tax liability of any other Person

 

(mm)      “Tax Authority” means any Governmental Authority (including, without
limitation, the Revenue Commissioners of Ireland) having jurisdiction with
respect to any Tax.

 

(nn)         “Tax Relief” means any relief, allowance, exemption, set-off,
deduction or credit of whatsoever nature in computing any profits for Tax
purposes or any credit, relief or allowance in respect of Tax.

 

(oo)         “Tax Return” means any return, declaration, report, claim for
refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and any amendment thereof.

 

(pp)         “Technology” means, collectively, all designs, formulae,
algorithms, techniques, know-how, documentation, software, research and
development, technical data, specifications, processes, methods, interfaces,
tools, models, prototypes, lay outs, mask works, discoveries, inventions
(whether patentable or un-patentable and whether or not reduced to practice),
apparatuses, creations, improvements, and other materials, technologies, work
products, and results, in all cases, used in the Business or otherwise directly
relating to the Business (including all precursors, works in process, versions,
modifications, enhancements and derivatives of any of the foregoing).

 

6

--------------------------------------------------------------------------------


 

(qq)         “Transaction Expenses” shall mean all fees and expenses incurred by
any of the Business Subsidiaries on or prior to the Closing Date in connection
with this Agreement, the Sale and the transactions contemplated hereby,
including (i) all legal, accounting, brokerage, finder’s, commission, financial
advisory, consulting and all other fees and expenses of third parties incurred
in connection with the negotiation or effectuation of the terms and conditions
of this Agreement, (ii) any payments made or anticipated to be made by any of
the Business Subsidiaries as a brokerage or finders’ fee, agents’ commission or
any similar charge, in connection therewith, and (iii) any transaction bonuses
or other compensatory payments required to be made to employees or directors of
the Business Subsidiaries, in each case in connection with the transactions
contemplated by this Agreement, and including any employment or payroll Taxes
arising from such bonuses or other compensatory payments except to the extent
such amounts are included as a Current Liability for purposes of determining
Working Capital.

 

(rr)           “VAT” means Value Added Tax.

 

(ss)          “VATCA” means the Value Added Tax Consolidation Act 2010 of
Ireland, as amended.

 

(tt)           “Working Capital” means, for the Business Subsidiaries on a
consolidated basis as of the close of business on the reference date, “Current
Assets” minus “Current Liabilities”, in each case calculated in accordance with
Irish GAAP consistently applied, provided, however, that the following shall not
be included in Working Capital: (a) cash and Cash Equivalents, (b) the current
portion of any long-term indebtedness and (c) any deferred tax asset or
liability of or relating to the Business Subsidiaries and any employment or
payroll Taxes included as a Transaction Expense.

 

ARTICLE II

 

PURCHASE AND SALE

 

Section 2.01          Purchase and Sale of the Shares.  On the terms and subject
to the conditions set forth in this Agreement, at the Closing, the Seller shall
sell, convey, assign, transfer and deliver to the Buyer, free and clear of all
Liens, and the Buyer shall purchase, acquire and accept from the Seller, all of
the Seller’s right, title and interest in and to the Shares, immediately upon
receipt of and in return for the Purchase Price, which shall be paid as set
forth in Section 2.03 (the “Sale”).

 

Section 2.02          Closing.  Upon the terms and subject to the conditions set
forth in this Agreement, the closing of the Sale (the “Closing”) shall take
place at 10:00 a.m., Eastern Standard Time, on December 24, 2012 after the
satisfaction or (to the extent permitted by applicable Law) waiver of the
conditions set forth in Article VIII (other than those conditions to be
satisfied or waived by action taken at the Closing), at the offices of Morgan,
Lewis & Bockius LLP, 101 Park Avenue, New York, NY 10178, or at such other time,
date or place agreed to in writing by the Seller and Buyer.  The date on which
the Closing occurs is referred to in this Agreement as the “Closing Date.”

 

7

--------------------------------------------------------------------------------


 

Section 2.03          Purchase Price.

 

(a)           At the Closing, the Buyer agrees to pay to the Seller the sum of
(i) $55,500,000 (the “Total Consideration”), less (ii) the aggregate amount of
the Closing Transaction Expenses (as set forth in Section 2.03(b) below), less
(iii) the Closing Debt (as set forth in Section 2.03(c) below), (iv) plus or
minus the Closing Adjustment (as defined below) (such amount, (i), less (ii),
less (iii), plus or minus (iv), being referred to herein as the “Purchase
Price”). If the Closing Adjustment is a positive amount, then the Purchase Price
shall be increased by the Closing Adjustment.  If the Closing Adjustment is a
negative amount, then the Purchase Price shall be decreased by the Closing
Adjustment.  The Purchase Price shall be payable in cash by wire transfer of
immediately available funds to the Seller, in accordance with the written
instructions of the Seller given to Buyer in the Closing Notice.  The Purchase
Price shall be subject to Post-Closing Adjustment as set forth in Section 2.09.

 

(b)           Any and all Transaction Expenses incurred or accrued by the
Business Subsidiaries in connection with the Sale shall be set forth in the
Closing Notice (the “Closing Transaction Expenses”) and paid by Buyer to the
applicable party pursuant to instructions contained in the Closing Notice at the
Closing as a reduction to the Total Consideration in accordance with
Section 2.03(a)(ii).

 

(c)           The Debt of the Business Subsidiaries (other than Debt for
capitalized leases and Debt between the Business Subsidiaries) outstanding as of
the Closing Date shall be set forth in the Closing Notice (the “Closing Debt”)
and paid by the Buyer to the applicable party at the Closing pursuant to
instructions contained in the Closing Notice as a reduction to the Total
Consideration in accordance with Section 2.03(a)(iii).

 

Section 2.04          Closing Adjustment.

 

(a)           The Closing Notice shall specify an amount (the “Closing
Adjustment”) that shall be equal to the sum of Working Capital set forth in the
Statement of Estimated Closing Working Capital.

 

(b)           On or prior to the anticipated Closing Date, the Seller shall
provide the Buyer with a preliminary estimated statement of Working Capital as
of the Closing Date (the “Statement of Estimated Closing Working Capital”),
which shall be accompanied by a notice (the “Closing Notice”) that sets forth
(i) the Seller’s determination of the Closing Adjustment and the Purchase Price
after giving effect to the Closing Adjustment and (ii) the account or accounts
to which the Buyer shall transfer the Purchase Price pursuant to Sections 2.03
and 2.06.

 

(c)           The Statement of Estimated Closing Working Capital shall be
prepared in accordance with Irish GAAP, applied consistently with their
application in connection with the preparation of the Fiscal Year End Financial
Statements.

 

Section 2.05          Closing Deliveries by the Seller.  At the Closing, the
Seller shall deliver or cause to be delivered to the Buyer:

 

(a)           duly executed transfers of the Shares (in the prescribed form) to
the Buyer together with share certificates for the Shares;

 

8

--------------------------------------------------------------------------------


 

(b)           a copy of the minutes of a meeting of the board of directors of
the Transferred Subsidiary at which, inter alia, the transfer of the Shares is
approved and such persons as the Buyer may nominate are appointed as directors
and secretary of the Transferred Subsidiary; and

 

(c)           details of the Seller’s Irish tax reference number (including
customary email from Irish Revenue Commission or evidence reasonably
satisfactory to the Buyer allowing it to verify the accuracy of the number
provided) which the Buyer requires for the purposes of making the relevant
filing in connection with the discharge of the liability to stamp duty arising
on the transfer of the Shares.

 

Section 2.06          Closing Deliveries by the Buyer.  At the Closing, the
Buyer shall deliver to the Seller:

 

(a)           the Purchase Price, as specified in the Closing Notice, by wire
transfer in immediately available funds, to an account or accounts as directed
by the Seller and as set forth in the Closing Notice;

 

(b)           a receipt for the Shares; and

 

(c)           the certificate required to be delivered pursuant to
Section 8.01(a).

 

Section 2.07          Post-Closing Statements.

 

(a)           Within sixty (60) days after the Closing Date, the Buyer shall
prepare and deliver to the Seller a statement of Working Capital as of the
Closing Date (the “Initial Working Capital Statement”).  The Initial Working
Capital Statement shall be prepared in accordance with Irish GAAP applied
consistently with their application in connection with the preparation of the
Financial Statements.

 

(b)           During the thirty (30) day period immediately following the
Seller’s receipt of the Initial Working Capital Statement (the “Review Period”),
the Seller and its Representatives will be permitted to review the Buyer’s work
papers relating to the Initial Working Capital Statement.

 

Section 2.08          Reconciliation of Post-Closing Statements.

 

(a)           The Seller shall notify the Buyer in writing, setting forth a
reasonably specific and detailed description of the basis for such dispute (the
“Notice of Disagreement”) prior to the expiration of the Review Period, if the
Seller disagrees with the Initial Working Capital Statement.  The Seller may
dispute items reflected on the Initial Working Capital Statement only on the
basis that such amounts were not determined in conformity with the provisions of
this Agreement or contain arithmetic errors.  If no Notice of Disagreement is
received by the Buyer prior to the expiration of the Review Period, then the
Initial Working Capital Statement shall be deemed to have been accepted by the
Seller and shall become final and binding upon the parties in accordance with
Section 2.08(c).

 

9

--------------------------------------------------------------------------------


 

(b)           During the fifteen (15) Business Days immediately following the
delivery of a Notice of Disagreement (the “Consultation Period”), the Buyer and
the Seller shall seek in good faith to resolve any differences that they may
have with respect to the matters specified in the Notice of Disagreement.

 

(c)           If at the end of the Consultation Period the Buyer and the Seller
have been unable to resolve any differences that they may have with respect to
the matters specified in the Notice of Disagreement, the Buyer and the Seller
shall submit all matters that remain in dispute (such disputed matter being an
“Item of Working Capital Dispute”) with respect to the Notice of Disagreement
(along with a copy of the Initial Working Capital Statement marked to indicate
those line items that are not in dispute) to (i) an independent chartered
accounting firm in Ireland mutually acceptable to the Buyer and the Seller (the
“Independent Accounting Firm”) or (ii) if the Buyer and the Seller are unable to
agree upon such a firm within ten (10) Business Days after the end of the
Consultation Period, then within an additional ten (10) Business Days, the Buyer
and the Seller shall each select one such firm and those two firms shall select
a third such firm, in which event “Independent Accounting Firm” shall mean such
third firm.  The scope of the work assignment for the Independent Accounting
Firm shall be limited to the resolution of any Item of Working Capital Dispute
and be based solely on whether each such unresolved Item of Working Capital
Dispute was prepared in accordance with the terms of this Agreement or whether
each such Item of Working Capital Dispute contains arithmetic errors.  Within
thirty (30) Business Days after such firm’s selection, the Independent
Accounting Firm shall make a final determination, binding on the parties to this
Agreement, of the appropriate amount of each Item of Working Capital Dispute. 
With respect to each Item of Working Capital Dispute, such determination, if not
in accordance with the position of either the Buyer or the Seller, shall not be
in excess of the higher, nor less than the lower, of the amounts advocated by
the Seller in the Notice of Disagreement or by the Buyer in the Initial Working
Capital Statement with respect to such disputed line item.  During such
determination period, the Independent Accounting Firm also shall (A) prepare a
statement of Working Capital as of the Closing Date based upon all of the line
items not disputed by the parties and the line items determined by the
Independent Accounting Firm and (B) determine the amount of Working Capital
reflected on such statement.  The statement of Working Capital that is final and
binding on the parties, as determined either through agreement of the parties
pursuant to Section 2.07(a), Section 2.08(a) or Section 2.08(b) or through the
action of the Independent Accounting Firm pursuant to this Section 2.08(c), is
referred to as the “Final Working Capital Statement.”

 

(d)           The cost of the Independent Accounting Firm’s review and
determination shall be shared equally by the Buyer on the one hand and the
Seller on the other hand.  During the review by the Independent Accounting Firm,
the Seller and the Buyer and their accountants will each make available to the
Independent Accounting Firm interviews with such individuals, and such
information, books and records and work papers, as may be reasonably required by
the Independent Accounting Firm to fulfill its obligations under
Section 2.08(c); provided, however, that the accountants of the Buyer or the
Seller shall not be obliged to make any work papers available to the Independent
Accounting Firm except in accordance with such accountants’ normal disclosure
procedures and then only after such firm has signed a customary agreement
relating to such access to work papers in form and substance reasonably
acceptable to such accountants.  In acting under this Agreement, the Independent
Accounting Firm will be entitled to the privileges and immunities of an
arbitrator.

 

10

--------------------------------------------------------------------------------


 

Section 2.09          Post-Closing Adjustment.  The “Post-Closing Adjustment”
shall be equal to the amount of the Post-Closing Working Capital Adjustment.  If
the Post-Closing Adjustment is a positive amount, then the Buyer shall pay in
cash to the Seller the amount of the Post-Closing Adjustment.  If the
Post-Closing Adjustment is a negative amount, then the Seller shall pay in cash
to the Buyer the amount of the Post-Closing Adjustment.  Any such payment by the
Buyer or the Seller, as the case may be, shall be made within five (5) Business
Days after the Final Working Capital Statement becomes such, payable in cash in
accordance with Section 2.10 from the Closing Date until the date of payment. 
For purposes of this Agreement, “Post-Closing Working Capital Adjustment” means
the amount of Working Capital set forth in the Final Working Capital Statement
less the amount of Working Capital set forth in the Statement of Estimated
Closing Working Capital.

 

Section 2.10          Payments and Computations.  Except for the payment of the
Purchase Price (which shall be paid at the Closing) pursuant to Section 2.03 and
the instructions in the Closing Notice, each party shall make each payment due
to another party to this Agreement not later than 11:00 a.m., Eastern Standard
Time, on the day when due.  All payments shall be paid by wire transfer in
immediately available funds to the account or accounts designated by the party
receiving such payment and shall be free and clear of any withholding for
Taxes.  All computations of interest shall be made on the basis of a year of 365
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable.  Whenever any payment under this Agreement shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall be included in the computation of, and
payment of, interest.

 

Section 2.11          Withholding Rights.  The Buyer shall be entitled to deduct
and withhold from the consideration otherwise payable pursuant to this Agreement
such amounts as it is required to deduct and withhold with respect to the making
of such payment under the Code, or any provision of state, local or foreign Tax
Law, provided that there shall be no withholding for U.S. Taxes on account of
any payment to the Seller provided that the Seller shall have provided to Buyer
an IRS Form W-8BEN on or before the Closing Date.  To the extent that amounts
are so withheld by the Buyer, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the person to whom such
amounts would otherwise have been paid.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller hereby represents and warrants, as of the date hereof, to the Buyer
that the statements contained in this Article II are true and correct as of the
date of this Agreement and as of the Closing (except for any such representation
and warranty that expressly is made as of a specific date, which such
representation and warranty shall be true and correct as of such date), subject
to such qualifications as set forth in the Disclosure Schedule  The Disclosure
Schedule shall be arranged according to specific sections in this Article II and
shall provide exceptions to, or otherwise qualify in reasonable detail, only the
corresponding section in this Article II and any other section hereof where it
is clear and readily apparent upon a reading of such disclosure.

 

11

--------------------------------------------------------------------------------


 

Section 3.01          Incorporation, Qualification and Authority of the Seller. 
The Seller is a corporation duly incorporated or organized, validly existing
and, to the extent legally applicable, in good standing under the Laws of its
jurisdiction of incorporation or organization and has all necessary corporate or
other entity power to enter into, consummate the transactions contemplated by,
and carry out its obligations under, this Agreement.  The execution and delivery
by the Seller of this Agreement and the consummation by the Seller of the
transactions contemplated by, and the performance by the Seller of its
obligations under, this Agreement have been duly authorized by all requisite
corporate or other entity action on the part of the Seller.  This Agreement has
been duly executed and delivered by the Seller, and (assuming due authorization,
execution and delivery by the Buyer) this Agreement constitutes legal, valid and
binding obligations of the Seller, enforceable against the Seller in accordance
with its terms, subject to the effect of any applicable Laws relating to
bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or
preferential transfers, or similar Laws relating to or affecting creditors’
rights generally and subject, as to enforceability, to the effect of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

Section 3.02          Incorporation, Qualification and Authority of the Business
Subsidiaries.

 

(a)           Each of the Business Subsidiaries is a corporation or other
organization duly incorporated or organized, validly existing and, to the extent
legally applicable, in good standing under the Laws of its jurisdiction of
incorporation or organization and has the corporate or other entity power and
authority to own, lease and otherwise hold and operate its properties and assets
and to operate its business as now conducted.  Each of the Business Subsidiaries
is duly qualified as a foreign corporation or other organization to do business
and, to the extent legally applicable, is in good standing in each jurisdiction
where the character of its owned, operated or leased properties or the nature of
its activities makes such qualification necessary, except for jurisdictions
where the failure to be so qualified or in good standing has not had a Material
Adverse Effect.  Section 3.02 of the Disclosure Schedule sets forth in respect
of each of the Business Subsidiaries:  (i) the name of such Subsidiary; (ii) the
number and type of authorized and outstanding equity securities of such
Subsidiary; (iii) the jurisdiction of organization of such Subsidiary; (iv) the
name of the officers and directors of each Subsidiary and (v) the jurisdictions
in which each Subsidiary is qualified or holds licenses to do business as a
foreign corporation.

 

(b)           Seller has heretofore made available to Buyer (i) a complete and
correct copy of each of the Business Subsidiaries’ Organizational Documents,
(ii) complete and correct copies of the minutes of all consents, actions and
meeting of the stockholders of the Business Subsidiaries, and the Board of
Directors (or similar body) of the Business Subsidiaries and each committee
thereof, and (ii) complete and correct copies of the stock transfer books of the
Business Subsidiaries setting forth all issuances or transfers of any capital
stock of the Business Subsidiaries.  Such Organizational Documents are in full
force and effect.  No Business Subsidiary is in material violation of any of the
provisions of its Organizational Documents.  There are no outstanding powers of
attorney executed on behalf of the Business Subsidiaries.

 

Section 3.03          Capital Structure of the Business Subsidiaries.  All of
the issued and outstanding shares of each of the Business Subsidiaries have been
duly authorized and validly

 

12

--------------------------------------------------------------------------------


 

issued, are fully paid or credited as fully paid, nonassessable and were not
issued in violation of any preemptive rights.  There are no options, warrants or
rights of conversion or other rights, agreements, arrangements or commitments
obligating any of the Business Subsidiaries to issue or sell any of its shares
or securities convertible into or exchangeable for its shares or any shares of
its Subsidiaries.  There are no outstanding stock appreciation, phantom stock or
similar rights with respect to any Business Subsidiary.  The Seller owns both
the legal and beneficial interest in the Shares, free and clear of all Liens,
and the Seller has the corporate or other applicable organizational power and
authority to sell, transfer, assign and deliver the Shares as provided in this
Agreement.  All shares of each Business Subsidiary are held of record or owned
beneficially by another Business Subsidiary (other than the shares of the
Transferred Subsidiary which are owned by Seller) and are held or owned free and
clear of all Liens.  There are no voting trusts, stockholder agreements, proxies
or other agreements in effect with respect to the voting or transfer of the
shares of any of the Business Subsidiaries.  Other than as set forth in
Section 3.03 of the Disclosure Schedule, the Business Subsidiaries do not
control, directly or indirectly, or have any direct or indirect equity
participation or similar interest in any corporation, partnership, limited
liability company, joint venture, trust or other business association.  There
are no contractual obligations of the Business Subsidiaries to provide funds to,
or make any investment in (whether in the form of a loan, capital contribution
or otherwise), any other person.

 

Section 3.04          No Conflict.  Provided that all consents, approvals,
authorizations and other actions described in Section 3.05 have been obtained or
taken the execution, delivery and performance by the Seller of this Agreement
and the consummation by the Seller and the Business Subsidiaries (as applicable)
of the transactions contemplated by this Agreement do not and will not
(a) materially violate or conflict with the Organizational Documents of any of
the Seller or the Business Subsidiaries, (b) materially conflict with or violate
any Law or Governmental Order applicable to the Seller or the Business
Subsidiaries or (c) conflict with, result in any breach of, or constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, or give to any Person any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of any
Lien on any of the assets or properties of the Business Subsidiaries pursuant
to, any material Contract to which any of the Business Subsidiaries is a party
or by which any of such Business Subsidiaries’ material assets or properties is
bound or affected.

 

Section 3.05          Consents and Approvals.  The execution and delivery by the
Seller of this Agreement does not, and the performance by the Seller and the
Business Subsidiaries (as applicable) of, and the consummation by the Seller and
the Business Subsidiaries (as applicable) of the transactions contemplated by,
this Agreement will not, require any material consent, approval or
authorization, or any material filing with or notification to, any Governmental
Authority, except where the failure to obtain such consent, approval or
authorization, or to make such filing or notification, would not prevent or
materially delay the consummation by the Seller and the Business Subsidiaries
(as applicable) of the transactions contemplated by, or the performance by the
Seller and the Business Subsidiaries (as applicable) of any of their material
obligations under, this Agreement.

 

13

--------------------------------------------------------------------------------


 

Section 3.06          Financial Information; Absence of Undisclosed Liabilities.

 

(a)           Section 3.06(a) of the Disclosure Schedule sets forth complete and
correct copies of (i) the audited consolidated balance sheet of the Business at
February 29, 2012 and the related statement of profits and losses for the
Business for the fiscal year ended December 31, 2010 and the notes thereto
(together, the “Fiscal Year End Financial Statements”) and (ii) the unaudited
consolidated balance sheet of the Business at November 30, 2012 (the “Reference
Balance Sheet”) and the related unaudited statement of profits and losses for
the Business for the nine (9) months ended November 30, 2012 ((i) and (ii),
collectively, the “Financial Statements”).  The Financial Statements (i) were
prepared in all material respects in accordance with Irish GAAP consistently
applied, (ii) were prepared from and are consistent with the books and records
of the Business and (iii) present a true and fair view of the assets,
liabilities and the financial condition and the results of operations of the
Business at their respective dates and for the periods covered by such
statements (subject, in the case of the Reference Balance Sheet, to normal
year-end adjustments and other adjustments described therein, which were not,
are not and are not reasonably expected to be, individually or in the aggregate,
material, including the notes thereto, and the absence of complete footnotes).

 

(b)           There are no Liabilities of the Business (whether known or
unknown, accrued or fixed, absolute or contingent, matured or unmatured,
determined or determinable, or as a guarantor or otherwise) required under Irish
GAAP to be reflected in the Reference Balance Sheet that are not reflected
therein, except Liabilities, incurred in the ordinary course of business
consistent with past practice other than resulting from breaches, defaults,
torts or allegations thereof and that are not material in amount or
significance, either individually or in the aggregate since the date of the
Reference Balance Sheet.

 

Section 3.07          Absence of Certain Changes or Events.  Except as
contemplated by this Agreement, since the date of the Reference Balance Sheet,
(a) the Business Subsidiaries have conducted the Business in the ordinary course
consistent with past practice and (b) there has not occurred any event that has
had a Material Adverse Effect or that would materially impair or delay the
ability of the Seller and the Business Subsidiaries (as applicable) to
consummate the transactions contemplated by, or to perform their obligations
under, this Agreement.

 

Section 3.08          Absence of Litigation.  There is no Action pending or, to
the knowledge of the Seller, threatened against the Business Subsidiaries (or
against any officer, director or employee of the Business Subsidiaries in their
capacity as such or relating to their employment or services with the Business
Subsidiaries), or any property or asset owned or used by the Business
Subsidiaries or any person whose liability the Business Subsidiaries has or may
have assumed, either contractually or by operation of Law, before any arbitrator
or Governmental Authority. None of the Business Subsidiaries, the officers or
directors thereof in their capacity as such, or any property or asset of the
Business Subsidiaries is subject to any continuing Governmental Order.  This
Section 3.08 shall not apply to matters relating to Taxes, which shall be
governed by Section 3.17.

 

Section 3.09          Compliance.  None of the Business Subsidiaries is, or
since December 31, 2009, has been, a violation of any Law applicable to the
Business Subsidiaries, conduct of the Business by the Business Subsidiaries or
by which any property or asset of the Business Subsidiaries is bound or
affected.

 

14

--------------------------------------------------------------------------------


 

Section 3.10          Governmental Licenses and Permits.  The Business
Subsidiaries hold all material licenses (including export licenses, exceptions
and classifications), permits, franchises, grants, approvals or authorizations
related to the Business issued by a Governmental Authority (collectively,
“Material Permits”).  All Material Permits are in full force and effect and will
remain so as a result of the transactions contemplated by this Agreement and no
suspension or cancellation of any Material Permit is pending or, to the Seller’s
knowledge, threatened.  None of the Business Subsidiaries are in material
conflict with, or in default in respect of, any Material Permit.

 

Section 3.11          Intellectual Property.

 

(a)           Section 3.11(a) of the Disclosure Schedule sets forth an accurate,
complete and correct list (including name, number, jurisdiction and owner) of
all patents, registered trademarks, registered trade names, registered service
marks, registered designs, registered mask works and registered copyrights, and
any pending applications therefor, and registrations for domain names, in each
case, owned or filed by any Business Subsidiary (collectively, “Registered
IP”).  Section 3.11(a) of the Disclosure Schedule also sets forth an accurate,
complete and correct list of all of the foregoing that are exclusively licensed
to any Business Subsidiary.

 

(b)           Except as set forth on Section 3.11(b) of the Disclosure Schedule:

 

(i)            All Intellectual Property in the Technology is owned by or
licensed by the Business Subsidiaries that use the Technology.  The Intellectual
Property owned by or licensed to each Business Subsidiary for use in the
Technology included or includes (as applicable) all of the material Intellectual
Property required by such Business Subsidiaries to conduct their business
substantially in the manner in which such business has been conducted since
December 31, 2009 and is being conducted on the date hereof.  Notwithstanding
anything to the contrary in this Agreement, the Seller’s sole representations
with respect to non-infringement of Intellectual Property are set forth in
Section 3.11(b)(iii) herein.

 

(ii)           Except with respect to licenses of “off-the-shelf” software
available on reasonable terms through commercial distributors or in consumer
retail stores (including, for the avoidance of doubt, Open Source Materials),
Section 3.11(b) of the Disclosure Schedule sets forth an accurate, complete and
correct list of all material licenses, sublicenses or other agreements pursuant
to which any of the Business Subsidiaries has been authorized to use or granted
other rights in or to any third party Intellectual Property (“Licensed
Intellectual Property”).  Section 3.11(b) of the Disclosure Schedule also sets
forth an accurate, complete and correct list of all licenses, sublicenses and
other agreements pursuant to which (A) any Person has been authorized to use,
granted any lien or encumbrance regarding, or given access or any rights to any
Intellectual Property in the Technology or other Intellectual Property owned or
exclusively licensed by any of the Business Subsidiaries and (B) any Business
Subsidiary has deposited or is required to deposit with an escrowholder or any
other Person all or part of the source code of any Technology (“Source
Materials”).  The licenses and other agreements listed in Section 3.11(b) of the
Disclosure Schedule are in full force and effect, the Sale will not give rise to
a right of termination, any amendment to, or the application of any different
terms and conditions, under any of such licenses (including, without limitation,
a right of termination) or

 

15

--------------------------------------------------------------------------------

 

the release, disclosure or delivery to any third Person of any part of the
Source Materials, no Business Subsidiary is in default under any of such
licenses, and to the knowledge of the Seller no party to any of such licenses or
other agreements has exercised any termination rights with respect thereto..

 

(iii)          No Business Subsidiary is the subject of any pending or, to the
knowledge of the Seller, threatened Action and no Business Subsidiary has
received any written notice in the past three (3) years, in each case described
in this clause (A), which involves a claim of infringement, unauthorized use, or
violation of any Intellectual Property or other rights or property of any Person
(“Infringement”), against any Business Subsidiary or challenges the ownership or
use by a Business Subsidiary of, or the validity or enforceability of, any
Intellectual Property owned or licensed or otherwise used by any Business
Subsidiary in its Technology; (B) all of each Business Subsidiary’s rights in
and to all Registered IP are subsisting and , to the knowledge of Seller, valid
and enforceable; (C) the conduct of the Business and the Business Subsidiaries’
use of the Owned Intellectual Property do not violate, conflict with or infringe
or misappropriate any Intellectual Property of any other Person; (D) to the
knowledge of the Seller, there is no unauthorized use, infringement or
misappropriation of any Intellectual Property owned or exclusively licensed by
any Business Subsidiary.  Other than in Material Contracts otherwise disclosed,
none of the Business Subsidiaries has entered into any agreement to indemnify,
hold harmless or defend any other Person with respect to any assertion of
Infringement.

 

(iv)          In the last three (3) years, no Business Subsidiary has made any
written claim or is involved in any pending or, to the knowledge of the Seller,
threatened Action alleging that any Person has infringed, violated, misused or
misappropriated any Intellectual Property or Technology owned by any Business
Subsidiary.

 

(c)           Except in cases in which the Seller has decided not to maintain
its Intellectual Property exercising its reasonable business judgment in the
ordinary course of business, all maintenance, registration and renewal fees and
any other sums payable in respect of Registered IP are fully paid, no such fees
or sums are due within the ninety (90) day period after Closing and, to the
knowledge of the Seller, no cancellation termination, expiration or abandonment
of Intellectual Property is anticipated.

 

(d)           Section 3.11(d) of the Disclosure Schedule lists all Open Source
Materials used by any Business Subsidiary in any way in connection with its
products or services, and describes the manner in which such Open Source
Materials are used.  No Open Source Materials are or have been incorporated or
otherwise integrated into, aggregated, compiled or distributed with the Business
Subsidiaries’ proprietary software in a manner that would (i) render such
proprietary software subject to the terms of any “open source” license that
would require such proprietary software to be disclosed or made available in
source code form or that would result in a license to the Business Subsidiaries’
proprietary software to any other Person, (ii) impose any restriction on the
consideration to be charged by the Business Subsidiaries for distribution,
(iv) create, or purport to create, obligations for any Business Subsidiary with
respect to Owned Intellectual Property (as defined below) or grant, or purport
to grant, to any third party, any rights or immunities under any Owned
Intellectual Property or (v) impose any other material limitation, restriction,
or condition on the right of any Business Subsidiary with respect to its use

 

16

--------------------------------------------------------------------------------


 

or distribution of any Technology or Intellectual Property therein.  “Open
Source Materials” shall mean any software or other material that is distributed
as “free software”, “open source software” or under a similar licensing or
distribution terms (including but not limited to the GNU General Public License
(GPL), GNU Lesser General Public License (LGPL), Mozilla Public License (MPL),
BSD licenses, the Artistic License, the Netscape Public License, the Sun
Community Source License (SCSL), the Sun Industry Standards License (SISL) and
the Apache License).

 

(e)           The information technology infrastructure used by the Business
Subsidiaries includes all such infrastructure required by such Business
Subsidiaries to conduct their business substantially in the manner in which such
business is being conducted on the date hereof. Each Business Subsidiary has
commercially reasonable disaster recovery and business continuity procedures and
policies in place.

 

(f)            The Business Subsidiaries have taken reasonable steps to protect
and preserve trade secrets included within and the confidentiality of all
Technology with respect to which they wish to maintain confidentiality and that
is not otherwise disclosed in published patents or patent applications or
registered copyrights.

 

(g)           Each current and former employee and contractor of any Business
Subsidiary who is or was involved in, or who has contributed to, the creation or
development of any Technology has executed and delivered (and to the knowledge
of the Seller, is in compliance with) a written agreement, includes reasonable
protections for the Business Subsidiaries’ proprietary and confidential
information and which provides written assignments to the Business Subsidiary of
all rights, title and interests in and to the Technology (and Intellectual
Property embodied therein) conceived or developed thereunder but not already
owned by the Business Subsidiary by operation of law; provided, however, that
with respect to matters relating to former employees on or before October 25,
2011, the Seller makes such representations based on its knowledge.

 

(h)           The Business Subsidiaries take commercially reasonable efforts to
protect Business Software from viruses, worms, trojan horses and other known
infections or intentionally harmful routines.  “Business Software” means
software that is (i) used in the operation of the business of any Business
Subsidiary, including, but not limited to, that operated by any Business
Subsidiary on its web sites or used by any Business Subsidiary in connection
with processing customer orders, storing customer information, or storing or
archiving data, or (ii) manufactured, distributed, sold, licensed or marketed by
any Business Subsidiary.

 

(i)            To the knowledge of the Seller, there are no defects or errors in
any Business Software or other Technology, which defects or errors would
reasonably be expected to have a Material Adverse Effect on the business of the
Business Subsidiaries.

 

(j)            The Business Subsidiaries have complied with their respective
privacy policies relating to the use, collection, storage, disclosure and
transfer of any personally identifiable information collected or obtained by
them or by third parties having authorized access to the records of the any
Business Subsidiary.  No Business Subsidiary has received a complaint regarding
the use, collection, storage, disclosure or transfer of personally identifiable

 

17

--------------------------------------------------------------------------------


 

information.  With respect to all personally identifiable information collected
or obtained by the Business Subsidiaries, they have taken steps reasonably
necessary (including implementing and monitoring compliance with adequate
measures with respect to technical and physical security) in an effort to ensure
that the personally identifiable information is protected against loss and
against unauthorized access, use, modification, disclosure or other misuse.  To
the knowledge of the Seller, there has been no unauthorized access to or other
misuse of such personally identifiable information.

 

(k)           All Owned Intellectual Property is fully transferable, alienable
and licensable by the Business Subsidiaries without restriction and without
payment of any kind to any third party and each item of Owned Intellectual
Property is solely and exclusively owned, free and clear of any Liens other than
Permitted Liens, by one of the Business Subsidiaries.  “Owned Intellectual
Property” means any and all Intellectual Property in the Technology that is
owned, purported to be owned, filed by, held in the name of any of the Business
Subsidiaries.

 

(l)            The Owned Intellectual Property and Licensed Intellectual
Property owned or used by the Business Subsidiaries immediately prior to Closing
will be owned or available for use (as applicable) by the Business Subsidiaries
on identical terms and conditions immediately after Closing.  Seller agrees that
any license, sublicense or other agreement required to be listed in
Section 3.11(b) of the Disclosure Schedule shall be deemed to be a Material
Contract for the purposes of the representations and warranties set forth in
Section 3.13(b) of this Agreement.

 

Section 3.12          Environmental Matters.  Except for any matters disclosed
in Section 3.12 of the Disclosure Schedule:  (a) to the knowledge of the Seller,
the Business Subsidiaries are in material compliance with all applicable
Environmental Laws; (b) in the past year, and to the knowledge of the Seller for
any period of time prior to that, the Business Subsidiaries have not placed any
Hazardous Material on any of the Leased Real Properties in violation of any
Environmental Laws; (c) no Hazardous Material has been disposed of or released
in violation of any applicable Environmental Law by any Business Subsidiary from
any Leased Real Property during the period during which such Business Subsidiary
owned or operated such real property since December 31, 2009; (d) the Business
Subsidiaries have not received, in writing, any notice, demand letter or request
for information from any Governmental Authority indicating that such Business
Subsidiary may be in violation of any applicable Environmental Law in connection
with the ownership or operation of the Business; and (e) the Business
Subsidiaries have received no written notice of any civil, criminal or
administrative Actions against any Business Subsidiary relating to any
violation, or alleged violation, of any Environmental Law.

 

Section 3.13          Material Contracts.

 

Section 3.13(a) of the Disclosure Schedule sets forth a list of each Contract of
any of the Business Subsidiaries (each such Contract required to be listed,
whether or not actually listed, being a “Material Contract”):

 

(i)            Between any of the Business Subsidiaries and either a Material
Supplier or a Material Customer (excluding, for the avoidance of doubt, purchase
orders and invoices corresponding to such Contracts);

 

18

--------------------------------------------------------------------------------


 

(ii)           all Contracts with any Governmental Authority to which the
Business Subsidiaries are a party;

 

(iii)          all Contracts that (A) restrict or purport to limit the ability
of the Business Subsidiaries or the Seller to engage in any line of business or
compete with any person in any line of business or to compete with any party or
in any geographic area or during any period of time, (B) grant any exclusive
rights to make, sell or distribute the products of the Business Subsidiaries (or
would grant exclusive rights to make, sell or distribute products of Buyer or
any of its Affiliates following Closing), (C) grant to a third party any
exclusive right to any Intellectual Property of the Business Subsidiaries or the
Seller, (D) otherwise specifically prohibit or limit the right of the Business
Subsidiaries or the Seller to sell or distribute any products or services
anywhere, or (E) provide for most favored customer pricing provisions, rights of
first refusal, rights of first negotiation or similar rights;

 

(iv)          all Contracts of the Business Subsidiaries providing for
indemnification of any officer, director, employee or agent of the Business
Subsidiaries;

 

(v)           any Contract for Debt not being repaid at or prior to the Closing;

 

(vi)          any joint venture or partnership contract, arrangement or
commitment, or any other Contract which has involved, or is reasonably expected
to involve, a sharing of revenues, profits, cash flows, expenses or losses by
the Business Subsidiaries with any other party;

 

(vii)         any Contract pursuant to which (1) the Business Subsidiaries have
outstanding obligations to make contingent payments in respect of the business,
entity or assets acquired, (2) the business, entity or assets acquired (or the
former stockholders or other owners thereof) have ongoing indemnification
obligations to the Business Subsidiaries and (3) the Business Subsidiaries have
ongoing indemnification obligations to the business, entity or assets acquired
(or the former officers, directors or stockholders or other owners thereof); and

 

(viii)        any settlement entered into within three (3) years prior to the
date of this Agreement other than releases immaterial in nature or amount
entered into by the Business Subsidiaries in the ordinary course of business.

 

(b)           Each Material Contract is a legal, valid and binding obligation of
one of the Business Subsidiaries, and, to the knowledge of the Seller, each
other party to such Material Contract, and is enforceable against the applicable
Business Subsidiary, and, to the knowledge of the Seller, each such other party
in accordance with its terms subject, in each case, to the effect of any
applicable Laws relating to bankruptcy, reorganization, insolvency, moratorium,
fraudulent conveyance or preferential transfers, or similar Laws relating to or
affecting creditors’ rights generally and subject, as to enforceability, to the
effect of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). To the
Seller’s knowledge (which knowledge qualifier shall apply only in the case of
breaches, violations or defaults by parties other than the Business Subsidiaries
and in the case of rights by the Business Subsidiaries to declare, accelerate,
cancel, terminate or modify), within three (3) years prior to the date of this
Agreement, no event has occurred, and no circumstance or

 

19

--------------------------------------------------------------------------------


 

condition exists, that (with or without notice or lapse of time or both) will,
or would reasonably be expected to, (i) result in a breach or violation of, or
default under, any Material Contract, (ii) give any Person the right to declare
a default, seek damages or exercise any other remedy under any Material
Contract, (iii) give any Person the right to accelerate the maturity or
performance of any Material Contract, (iv) give any Person the right to cancel,
terminate or modify any Material Contract or (v) give any Person the right to a
chargeback, refund, credit, penalty or change in delivery schedule under any
Material Contract.  The Seller has delivered or made available to Buyer (or its
designated advisors) accurate and complete copies of all Material Contracts. 
Section 3.13(a) of the Disclosure Schedule provides an accurate description of
the terms of each Material Contract that is not in written form.

 

Section 3.14          Employment and Employee Benefits Matters.

 

(a)           Section 3.14(a) of the Disclosure Schedule sets forth a list of
(i) all material employee benefit plans including, in relation to employees of
the Business employed in the United States within the meaning of Section 3(3) of
ERISA); (ii) all material retirement, welfare benefit bonus, stock option, stock
purchase, restricted stock, incentive, supplemental retirement, deferred
compensation, retiree health, life insurance, severance, vacation or other
employee benefit plans, programs, policies or arrangements and (iii) all
individual employment, retention, termination, separation, severance or other
similar contracts, in each case, pursuant to which any of the Seller or any of
the Business Subsidiaries or their respective Affiliates currently has any
obligation with respect to any employee of the Business, other than governmental
plans or arrangements (the plans, programs, policies, arrangements and contracts
described in clauses (i), (ii) and (iii) above are hereinafter referred to as
the “Employee Plans”); provided, however, that individual employment agreements
for employees of the Business employed outside the United States (“Non-U.S.
Employment Agreements”) shall not be separately identified in Section 3.14(a) of
the Disclosure Schedule solely to the extent such disclosure is prohibited by
applicable Law; provided, further, Seller shall have previously provided such
non-disclosed information in writing.  The Employee Plans that are sponsored by
the Seller or any of its Affiliates (other than the Business Subsidiaries) are
referred to as the “Seller Plans,” and the Employee Plans that are sponsored by
the Business Subsidiaries are referred to as the “Subsidiary Plans.”  Except as
set forth in Section 3.14(a) of the Disclosure Schedule, the Seller has
previously made available to Buyer a complete and correct copy of each Employee
Plan.

 

(b)           Each Employee Plan that is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter from
the IRS that it is so qualified, and each related trust that is intended to be
exempt from United States federal income Tax pursuant to Section 501(a) of the
Code has received a determination letter from the IRS that it is so exempt, and,
to the knowledge of the Seller, no fact or event has occurred since the date of
such determination letter that could reasonably be expected to materially
adversely affect such qualification or exemption, as the case may be.

 

(c)           Neither the Seller nor any of the Business Subsidiaries has
incurred any material liability under or arising out of Title IV of ERISA that
has not been satisfied in full (other than any liability for premiums to the
Pension Benefit Guaranty Corporation arising in the ordinary course), and to the
knowledge of the Seller, no fact or event exists that could reasonably

 

20

--------------------------------------------------------------------------------


 

be expected to result in such a material liability to the Business Subsidiaries
following the Closing Date.

 

(d)           Each Subsidiary Plan has been operated in all material respects in
accordance with the requirements of all applicable Laws, including, in the case
of United States plans, ERISA and the Code.

 

(e)           As of the date hereof, there are no formal organizational
campaigns, petitions or, to the knowledge of the Seller, any other material
activities seeking recognition of a trade union in the Business, nor have the
Seller or Business Subsidiaries taken any action or inaction which may
reasonably be construed as recognition of such trade union, and there are no
material trade disputes or other union representation questions or complaints
before any labor board or Governmental Authority that, in either case, has had,
or could reasonably be expected to have, a Material Adverse Effect.  There are
no material strikes, slowdowns or work stoppages pending or, to the knowledge of
the Seller, threatened, and no such material strike, slowdown or work
stoppage has occurred within the three years preceding the date hereof.

 

(f)            None of the Seller, the Business Subsidiaries or their respective
Affiliates is, to the knowledge of the Seller, subject to any pending
investigation from any labor inspection or similar Governmental Authority which
could reasonably be expected to result in any material liability to the Business
Subsidiaries, nor to the Seller’s knowledge, are there any circumstances
existing which might lead to such an investigation.

 

(g)           Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby, either alone or together
with another event, will (i) result in any payment (including, without
limitation, severance, unemployment compensation, golden parachute, forgiveness
of indebtedness or otherwise) becoming due under any Employee Plan, whether or
not such payment is contingent, (ii) increase any benefits otherwise payable
under any Employee Plan or other arrangement, or (iii) result in the
acceleration of the time of payment, vesting or funding of any benefits.  No
Employee Plan provides, or reflects or represents any liability to provide,
health, disability, or life insurance benefits or coverage after an employee’s
or former employee’s retirement or other termination of employment, except to
the extent required by Law.

 

(h)           Except as required by applicable Law, no past employee has a right
to return to work or has or may have a right to be reinstated or re-engaged by
any of the Business Subsidiaries.

 

(i)            Except as required by applicable Law or as provided under an
Employee Plan, the Business Subsidiaries are not liable to make any redundancy
payments to any person.

 

(j)            Save to the extent (if any) to which provision or allowance has
been made in the Financial Statements: (i) no material liability has been
incurred by the Business Subsidiaries for breach of any contract of service or
for services, for redundancy payments, protective awards or for compensation for
wrongful dismissal, unfair dismissal or a discriminatory dismissal or for
failure to comply with any order for the reinstatement or re-engagement of any
employee or for any other liability accruing from the termination of any

 

21

--------------------------------------------------------------------------------


 

contract of employment or for services; and (ii) within the past three years, no
claims have been made against the Business Subsidiaries for equal pay,
discrimination, sexual or other harassment.

 

(k)           The Business Subsidiaries have in relation to each of their
employees (and, so far as relevant, to each of its former employees) materially
complied with all obligations imposed on it by Laws relevant to the relations
between it and its employees or the conditions of service of its employees.

 

Section 3.15          Assets; Absence of Liens and Encumbrances; Real Property.

 

(a)           Except as set forth in Section 3.15 of the Disclosure Schedule,
the Business Subsidiaries own, lease or have the legal right to use all of the
assets, properties and rights of every kind, nature, character and description,
including, without limitation, real property and personal property (other than
Intellectual Property, which is covered by Section 3.11 hereof), used in the
conduct of the Business or otherwise owned or leased by the Business
Subsidiaries and (all such properties and assets being the “Assets”).  Such
Assets constitute all of the assets that are reasonably necessary for the
continued operation of the Business.  Section 3.15 of the Disclosure Schedule
sets forth a complete and accurate list of (i) all personal property owned or
leased by Company or any Subsidiary with an individual value of $50,000 or
greater per item and (ii) all personal property of the Business Subsidiaries
subject to capitalized equipment leases. The Business Subsidiaries have good and
marketable title to, or, in the case of leased or subleased Assets, valid and
subsisting leasehold interests in, all the Assets, free and clear of all Liens,
except for Permitted Liens.  The equipment of the Business Subsidiaries used in
the operations of the Business is, taken as a whole, in good operating condition
and repair, ordinary wear and tear excepted.

 

(b)           The Business Subsidiaries do not own any real property. 
Section 3.15(b) of the Disclosure Schedule sets forth a list of all real
property currently leased, subleased or licensed by or from the Business
Subsidiaries or otherwise used or occupied by the Business Subsidiaries (to the
extent required to be listed, whether or not actually listed, the “Leased Real
Property”).  The Leased Real Property is free and clear of all Liens, except for
Permitted Liens and:

 

(i)            Liens that secure Debt that is reflected on the Reference Balance
Sheet;

 

(ii)           Liens listed in Section 3.15(b) of the Disclosure Schedule and
any other easements, covenants, rights of way and other similar restrictions
that are reflected on the public records for the jurisdictions where such Leased
Real Property is located;

 

(iii)          zoning, building and other generally applicable land use
restrictions; and

 

(iv)          Liens that have been placed by a third party on the fee title of
real property constituting Leased Real Property or property over which any of
the Business Subsidiaries has easement rights, and subordination or similar
agreements relating thereto.

 

(c)           To the knowledge of the Seller, all leases and subleases for the
Leased Real Property under which any of the Business Subsidiaries is a lessee or
sublessee are in full

 

22

--------------------------------------------------------------------------------


 

force and effect and are enforceable in accordance with their respective terms,
subject to the effect of any applicable Laws relating to bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance or preferential
transfers, or similar Laws relating to or affecting creditors’ rights generally
and subject, as to enforceability, to the effect of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).  Since December 31, 2009, no written notices of default under
any such lease or sublease for any Leased Real Property have been sent or
received by any Business Subsidiary.

 

Section 3.16          Insurance.  Except as set forth in Section 3.16 of the
Disclosure Schedule, the insurance policies for the Business Subsidiaries are
maintained by the Seller. True and correct copies of the standalone insurance
policies listed on Section 3.16 of the Disclosure Schedule have been made
available to Buyer and are in full force and effect.  To the knowledge of the
Seller, no notice has been received by the Seller or any Business Subsidiary
from any insurance carrier purporting to cancel or refuse renewal, reduce or
dispute coverage under any such stand-alone policy.  Section 3.16 of the
Disclosure Schedule includes a complete and correct list of all claims
(including a reasonably detailed summary thereof and a statement regarding the
current status of the applicable claim) made from December 31, 2009 to the date
hereof or which currently remain open or unresolved with respect to the Business
Subsidiaries under the stand-alone policies or under any of the Seller
policies.  Premiums or other payments due under all such stand-alone policies
have been paid in full.

 

Section 3.17          Taxes.

 

(a)           All income and other material Tax Returns or claim or calculation
of material Tax Relief required to be filed by or with respect to any Business
Subsidiary have been duly and timely filed (or, if due between the date hereof
and the Closing Date, will be duly and timely filed), and each such Tax Return
correctly and completely reflects Liabilities for Taxes and all other
information required to be reported thereon in all material respects.  All
material Taxes owed by any Business Subsidiary have been timely paid (or, if due
between the date hereof and the Closing Date, will be duly and timely paid). 
The Business Subsidiaries have adequately provided for, in their Financial
Statements and their books of account and related records, Liabilities for all
unpaid Taxes (that are current Taxes not yet due and payable).  No Business
Subsidiary is the beneficiary of any extension of time within which to file any
Tax Return, nor have any of the Business Subsidiaries made (or had made on their
behalf) any requests for such extensions.

 

(b)           Neither entering into this Agreement nor Closing will result in
the denial or withdrawal of any Tax Relief sought or granted on or before
Closing or result in any material income, profit or gain arising or accruing
which will affect the Tax position of the Transferred Subsidiary.

 

(c)           Since the Fiscal Year End Financial Statements Date:

 

(i)            no accounting period of the Transferred Subsidiary has ended or
could be treated as having ended;

 

23

--------------------------------------------------------------------------------


 

(ii)           the Transferred Subsidiary has not been involved in any
transaction for which any statutory tax clearance or other tax clearance
commonly obtained by companies carrying on businesses similar to those carried
on by the Transferred Subsidiary has been sought or obtained or ought to have
been sought or obtained;

 

(iii)          there has been no:

 

(A)          disposal of any asset (including trading stock) by the Transferred
Subsidiary; or

 

(B)          supply of any service or business facility of any kind (including a
loan of money or the letting, hiring or licensing of any property whether
tangible or intangible) by the Transferred Subsidiary,

 

in a non-arm’s length transaction with an Affiliate of the Transferred
Subsidiary where the consideration actually received or receivable for such
disposal or supply was less than the consideration which could be deemed to have
been received for Tax purposes; and

 

(iv)          no event has occurred which will (or may) give rise to a material
Liability to Tax of the Transferred Subsidiary where such liability would be
computed by reference to deemed income, profits or gains;

 

(d)           The Transferred Subsidiary has not undergone a major change in the
nature and conduct of a trade within the meaning of section 401 of the Taxes
Consolidation Act 1997 of Ireland as amended within the last three (3) years.

 

(e)           There is no dispute or disagreement outstanding with any Tax
Authority with respect to a Business Subsidiary for which notice has been
provided, or which is asserted or threatened in writing, or which is otherwise
known to any Stockholder or any Acquired Company. The amount of any liability to
Tax of the Transferred Subsidiary has not, to any material extent, depended on
any arrangement or concession (in either case whether formal or informal) with
any Tax Authority.

 

The Transferred Subsidiary is not and has not been part of a VAT group for Irish
VAT purposes .The Transferred Subsidiary is registered for VAT in Ireland and is
not registered for VAT in any jurisdiction other than Ireland .The Transferred
Subsidiary has not been required by any Tax Authority to give security (or
further security) as a condition of supplying goods or for purposes of a taxable
supply.  The Transferred Subsidiary has not applied to waive its right to
exemption from VAT in relation to any immovable goods nor does any Business
Subsidiary engage of (nor has engaged in) the letting of immovable goods.

 

The Transferred Subsidiary is not a capital goods owner as defined in section
63(1) VATCA.

 

(f)            Each Business Subsidiary has duly and properly accounted to the
appropriate Tax Authority for all employment related taxes and social security
contributions and similar levies and charges (including PAYE, PRSI and universal
social charge) by making such

 

24

--------------------------------------------------------------------------------


 

deductions as are required by law from all payments made (or deemed to be or
treated as made) by it (or on its behalf or for which it is otherwise required
to account).

 

(g)           The Transferred Subsidiary has not repaid any share capital.

 

The Transferred Subsidiary has not issued any share capital or security as
paid-up otherwise than by the receipt of new consideration.

 

(h)           All documents to which the Transferred Subsidiary is a party and
under which the Transferred Subsidiary has any rights or in respect of which any
Business Subsidiary is an accountable person have been duly stamped with the
correct amount of stamp duty, paid within the applicable time limits, except to
the extent that an exemption or relief from stamp duty has been granted.

 

(i)            The Transferred Subsidiary has not made a claim to or filing with
a Tax Authority for a relief from stamp duty.

 

The Transferred Subsidiary has not acquired or disposed of any asset or entered
into any a non-arm’s length transaction with an Affiliate of the Transferred
Subsidiary.

 

(j)            The Transferred Subsidiary has not been involved in any
transaction falling within the provisions of section 621 TCA (Depreciatory
Transactions in a Group) or section 622 TCA (Dividend Stripping) or Part 21 TCA
(Mergers, Divisions and Transfers of Assets) or any other similar provisions as
applicable.

 

(k)           The Transferred Subsidiary has not made a mandatory disclosure to
a Tax Authority in respect of a transaction or a proposed transaction which
enables any person to obtain a tax advantage and no circumstances exist which
mean that a Business Subsidiary should have made such a disclosure but failed to
do so.

 

(l)            The Transferred Subsidiary has not been involved in any
transaction which may be designated as a “tax avoidance transaction” within the
meaning of Section 811 of the Taxes Consolidation Act of 1997 of Ireland, as
amended.

 

(m)          Each Business Subsidiary has withheld and timely paid all material
Taxes required to have been withheld or paid with respect to payments by it.

 

(n)           There is no pending dispute or claim concerning any Liabilities
for any material Taxes with respect to any Business Subsidiary, for which notice
has been provided to any Business Subsidiary.  No Business Subsidiary has waived
(or is subject to a waiver of) any statute of limitations in respect of Taxes or
has agreed to (or is subject to) any extension of time with respect to a Tax
assessment or deficiency, which waiver or extension is outstanding as of the
date hereof.  No claim has ever been made by a Governmental Authority in a
jurisdiction where a Business Subsidiary does not file Tax Returns that Company
or any Business Subsidiary is or may be subject to taxation by that
jurisdiction.

 

25

--------------------------------------------------------------------------------

 

(o)           No Business Subsidiary is a party to, a beneficiary of or is
subject to, any Tax allocation or sharing agreement which will require a payment
following the Closing to a Person other than an Business Subsidiary.  No
Business Subsidiary has any Liabilities for the Taxes of any Person (i) as a
transferee or successor, (ii) by Contract, (iii) under Section 1.1502-6 of the
Treasury Regulations (or any similar provision of state, local or foreign Law),
or (iv) otherwise.

 

(p)           No Business Subsidiary has ever been a party (either as a
distributing corporation, a distributed corporation or otherwise) to any
transaction intended to qualify under Section 355 or Section 361 of the Code or
any corresponding provision of state Law.  Each Business Subsidiary that is a
U.S. corporation is in full compliance with all the reporting requirements of
Section 6038A of the Code.  No Business Subsidiary has participated in (and will
not participate in) an international boycott within the meaning of Section 999
of the Code.

 

(q)           None of the assets of any Business Subsidiary that is a U.S.
corporation is property required to be treated as being owned by any other
person pursuant to the so-called “safe harbor lease” provisions of former
Section 168(f)(8) of the Code.  None of the assets of any Business Subsidiary
that is a U.S. corporation directly or indirectly secures any debt the interest
on which is tax-exempt under Section 103(a) of the Code.  None of any Business
Subsidiary that is a U.S. corporation is “tax-exempt use property” within the
meaning of Section 168(h) of the Code.  No Business Subsidiary that is a U.S.
corporation has ever elected to be treated as an S-corporation under
Section 1362 of the Code or any corresponding provision of Federal or state Law.

 

(r)            Each Business Entity is in full compliance with the terms and
conditions of any Tax exemption or Tax incentive, and the consummation of the
Sale will not have any adverse effect on the continued validity or effectiveness
of any such Tax exemption or Tax incentive.

 

(s)            No Business Subsidiary is, nor has been, a United States real
property holding corporation (as defined in Section 897(c)(2) of the Code)
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.

 

(t)            .  No Business Subsidiary that is a U.S. corporation has
consummated or participated in, and is not currently participating in any
transaction which was or is a “Tax shelter” transaction as defined in
Section 6662, 6011, 6111 or 6112 of the Code, the Regulations or other published
guidance from the Internal Revenue Service.

 

(u)           No Business Subsidiary that is a U.S. corporation will be required
to include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any: (i) change in method of accounting, other than by reason of
the transactions contemplated herein, for Tax purposes for a taxable period
ending on or prior to the Closing Date (including, without limitation, by reason
of Section 481 or 263A of the Code); (ii) “closing agreement” as described in
Section 7121 of the Code (or any corresponding or similar provision of state,
local or foreign income Tax Law) executed on or prior to the Closing Date;
(iii) intercompany transaction or excess loss account described in Section 1502
of the Code and the Treasury Regulations

 

26

--------------------------------------------------------------------------------


 

promulgated thereunder (or any corresponding or similar provision of state,
local or foreign income Tax Law); (iv) installment sale or open transaction
disposition made on or prior to the Closing Date; or (v) prepaid amount received
on or prior to the Closing Date.

 

(v)           There is no Contract to which any Business Subsidiary is a party,
including the provisions of this Agreement, that could, individually or
collectively, result in the payment of any amount by a Business Subsidiary that
would not be deductible by reason of Sections 280G, 162 or 404 of the Code. 
There is no contract, agreement, plan, or arrangement to which any Business
Subsidiary is a party or by which it is bound to compensate any employee for
excise taxes paid pursuant to Section 4999 of the Code.  No Business Subsidiary
has granted any compensation, equity or award under an Employee Plan that could
be deemed deferred compensation subject to the additional 20% tax under
Section 409A of the Code.

 

(w)          No Business Subsidiary is, nor at any time has been, a passive
foreign investment company within the meaning of Section 1297 of the Code; no
Business Subsidiary that is not a United States person (I) is, or at any time
has been, engaged in the conduct of a trade or business within the United States
or treated as or considered to be so engaged or (II) has, or at any time has
had, an investment in ‘United States property’ within the meaning of
Section 956(c) of the Code; No Business Subsidiary is, or at any time has been,
subject to (I) the dual consolidated loss provisions of the Section 1503(d) of
the Code, (II) the overall foreign loss provisions of Section 904(f) of the Code
or (III) the re-characterization provisions of Section 952(c)(2) of the Code.

 

(x)           Each Business Subsidiary’s records includes all agreements,
rulings, settlements or other Tax documents relating to Tax incentives between a
Business Subsidiary and any Governmental Authority.

 

(y)           The Transferred Subsidiary has used commercially reasonable
efforts to obtain, keep and give complete and correct records, invoices and
other documents appropriate or required for Tax purposes, including any claims
or elections made to determine the Tax liability or Tax Relief to calculate the
Tax liability that would arise on any disposal or on the realization of any
material asset owned by the Transferred Subsidiary at Closing.

 

Section 3.18          Brokers.  Except for Canaccord Genuity Corp., no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission from the Seller in connection with the origination, negotiation or
execution of this Agreement or the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Seller or any of the
Business Subsidiaries.

 

Section 3.19          Foreign Corrupt Practices Act.  The Business Subsidiaries
and, to the Seller’s knowledge, each employee, officer, director, affiliate and
agent thereof, have complied with and are in compliance with, and none of them
has taken any action that has violated the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder, the OECD Convention
on Combating Bribery of Foreign Public Officials in International Transactions,
dated November 21, 1977, any other Laws that prohibit commercial bribery or
money laundering, and the standards established by the Financial Action Task
Force on Money Laundering.

 

27

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyer hereby represents and warrants to the Seller that:

 

Section 4.01          Incorporation and Authority of the Buyer.  The Buyer is a
corporation or other organization duly incorporated or organized, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization and has all necessary corporate or other entity
power to enter into this Agreement and to consummate the transactions
contemplated by, and to carry out its obligations under, this Agreement.  The
execution and delivery of this Agreement by the Buyer, the consummation by the
Buyer of the transactions contemplated by, and the performance by the Buyer of
its obligations under, this Agreement have been duly authorized by all requisite
corporate or other entity action on the part of the Buyer.  This Agreement has
been duly executed and delivered by the Buyer, and (assuming due authorization,
execution and delivery by the Seller) this Agreement constitute legal, valid and
binding obligations of the Buyer enforceable against the Buyer in accordance
with its terms, subject to the effect of any applicable Laws relating to
bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or
preferential transfers, or similar Laws relating to or affecting creditors’
rights generally and subject, as to enforceability, to the effect of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

Section 4.02          Qualification and Authority of the Buyer.  The Buyer has
the corporate or other entity power and authority to operate its business as now
conducted.  The Buyer is duly qualified to do business and, to the extent
legally applicable, is in good standing in each jurisdiction where the character
of its owned, operated or leased properties or the nature of its activities
makes such qualification necessary, except for jurisdictions where the failure
to be so qualified or in good standing would not materially impair or delay the
ability of the Buyer to consummate the transactions contemplated by, or perform
its obligations under, this Agreement.

 

Section 4.03          No Conflict.  Provided that all consents, approvals,
authorizations and other actions described in Section 4.04  have been obtained
or taken, except as otherwise provided in this Article IV, the execution,
delivery and performance by the Buyer of this Agreement and the consummation by
the Buyer of the transactions contemplated by this Agreement do not and will not
(a) materially violate or conflict with the Organizational Documents of the
Buyer, (b) materially conflict with or violate any Law or Governmental Order
applicable to the Buyer or (c) conflict with, result in any breach of, or
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, any material Contract to which the Buyer
is a party.

 

Section 4.04          Consents and Approvals.  The execution and delivery by the
Buyer of this Agreement does not, and the performance by the Buyer of, and the
consummation by the Buyer of the transactions contemplated by, this Agreement
will not, require any material consent, approval or authorization, or any
material filing with or notification to, any Governmental Authority, except
where the failure to obtain such consent, approval or authorization or to make
such filing or notification, would not prevent or materially delay the Buyer
from consummating

 

28

--------------------------------------------------------------------------------


 

the transactions contemplated by, or performing any of its material obligations
under this Agreement.

 

Section 4.05          Absence of Restraints; Compliance with Laws.

 

(a)           To the knowledge of the Buyer, there exist no facts or
circumstances that could reasonably be expected to materially impair or delay
the ability of the Buyer to consummate the transactions contemplated by, or to
perform its obligations under, this Agreement.

 

(b)           The Buyer and its Affiliates are not in violation of any Laws or
Governmental Orders applicable to it or them or by which any of its or their
assets is bound or affected, except for violations the existence of which would
not reasonably be expected to materially impair or delay the ability of the
Buyer to consummate the transactions contemplated by, or to perform its
obligations under, this Agreement.

 

Section 4.06          Investment Intent.  Buyer is acquiring the Shares pursuant
to this Agreement solely for its own account and with no intention of
distributing or reselling such shares or any part thereof, or interest therein,
in any transaction that would be in violation of the Securities Act, or any
other securities Laws of the United States of America or any state thereof, it
being agreed that the representation herein shall in no way be deemed to apply
to any transfer of Shares among wholly-owned direct or indirect subsidiaries of
Buyer.

 

Section 4.07          Financial Ability.  Buyer and its Affiliates,
collectively, have sufficient cash on hand or other sources of immediately
available funds to enable it to make payment of the Purchase Price and
consummate the transactions contemplated by this Agreement.

 

Section 4.08          Brokers.  Except for Blackstone Advisory Partners LP, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission from the Buyer or its Affiliates in connection with the
origination, negotiation or execution of this Agreement or the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Buyer or any of its Affiliates, and any such fee or commission will be paid
for solely by the Buyer.

 

ARTICLE V

 

ADDITIONAL AGREEMENTS

 

Section 5.01          Confidentiality.  The terms of the non-disclosure
agreement dated December 12, 2012 (the “Confidentiality Agreement”) between the
Buyer and the Transferred Subsidiary are incorporated into this Agreement by
reference and shall continue in full force and effect until the Closing, at
which time the confidentiality obligations under the Confidentiality Agreement
shall terminate; provided, however, that (i) the Buyer’s confidentiality
obligations shall terminate only in respect of that portion of the Confidential
Information (as defined in the Confidentiality Agreement) exclusively relating
to the Business and (ii) the Buyer’s non-solicitation obligations shall
terminate with respect to the Business.  If, for any reason, the sale of the
Shares is not consummated, the Confidentiality Agreement shall continue in full
force and effect in accordance with its terms.

 

29

--------------------------------------------------------------------------------


 

Section 5.02          Regulatory and Other Authorizations; Consents.

 

(a)           The Buyer and Seller shall each use its respective commercially
reasonable efforts to (i) promptly obtain all authorizations, consents, orders
and approvals of all Governmental Authorities that may be, or become, necessary
for its execution and delivery of, performance of its obligations pursuant to,
and consummation of the transactions contemplated by, this Agreement, (ii) take
all such actions as may be requested by any such Governmental Authority to
obtain such authorizations, consents, orders and approvals and (iii) avoid the
entry of, or to effect the dissolution of, any decree, order, judgment,
injunction, temporary restraining order or other order in any suit or
proceeding, that would otherwise have the effect of preventing or materially
delaying the consummation of the transactions contemplated by this Agreement. 
The Seller will cooperate with the reasonable requests of the Buyer in seeking
promptly to obtain all such authorizations, consents, orders and approvals. 
Neither the Seller nor the Buyer shall take any action that they should be
reasonably aware would have the effect of materially delaying, impairing or
impeding the receipt of any required approvals.

 

(b)           Each party to this Agreement shall promptly notify the other
parties of any oral or written communication it receives from any Governmental
Authority relating to the transactions that are the subject matter of this
Agreement, permit the other parties to review in advance any communication
proposed to be made by such party to any Governmental Authority and provide the
other parties with copies of all correspondence, filings or other communications
between them or any of their Representatives, on the one hand, and any
Governmental Authority or members of its staff, on the other hand.  No party to
this Agreement shall agree to participate in any meeting with any Governmental
Authority in respect of any such filings, investigation or other inquiry unless
it consults with the other parties in advance and, to the extent permitted by
such Governmental Authority, gives the other parties the opportunity to attend
and participate at such meeting.  Subject to the Confidentiality Agreement, the
parties to this Agreement will coordinate and cooperate fully with each other in
exchanging such information and providing such assistance as the other parties
may reasonably request in connection with the foregoing.

 

(c)           Each party to this Agreement agrees to cooperate in obtaining any
other consents and approvals that may be required in connection with the
transactions contemplated by this Agreement.

 

Section 5.03          Insurance.

 

(a)           From and after the Closing, the Business Subsidiaries shall cease
to be insured by the Seller’s or its Affiliates’ insurance policies or by any of
their self-insured programs, other than by any insurance policies acquired
directly by and in the name of one or more Business Subsidiaries or
self-insurance programs of the Business Subsidiaries directly while an Affiliate
or Subsidiary of the Seller.

 

(b)           Notwithstanding Section 5.03(a), with respects to acts, omissions,
events or circumstances relating to the Business Subsidiaries that occurred or
existed prior to the Closing Date that are covered by the Seller’s or its
Affiliates’ occurrence-based third party liability insurance policies, the
Business Subsidiaries may make claims under such policies and programs subject
to the terms and conditions of such policies, programs and this Agreement, to

 

30

--------------------------------------------------------------------------------


 

the extent such coverage and limits are available, provided, however, that the
Business Subsidiaries shall notify the Seller of all such covered claims.  For
the avoidance of doubt, neither the Buyer nor the Business Subsidiaries shall
have any right after the Closing to make claims or seek coverage under any of
the Seller’s or its Affiliates’ claims-made or occurrence-reported liability
policies, or property insurance policies (which include property, terrorism,
transit, and construction-all-risk) arising from the operations of the Business
after the Closing.

 

(c)           Notwithstanding Section 5.03(b), as of the second anniversary of
this Agreement, the Business Subsidiaries shall no longer be permitted and shall
have no right to make any such claims or seek any benefits under
occurrence-based third party general liability and products liability insurance
policies of the Seller or its Affiliates (other than those of the Business
Subsidiaries).

 

(d)           The Seller shall retain exclusive right to control its insurance
policies and programs, including the right to exhaust, settle, release, commute,
buy-back or otherwise resolve disputes with respect to any of its insurance
policies and programs and to amend, modify or waive any rights under any such
insurance policies and programs, notwithstanding whether any such policies or
programs apply to any Liabilities or claims the Business Subsidiaries have made
or could make in the future, and the Business Subsidiaries shall not, without
the written consent of the Seller (not to unreasonably be withheld, delayed or
conditioned), erode, exhaust, settle, release, commute, buy-back or otherwise
resolve disputes with respect to any of the Seller’s or its Affiliates’
insurance policies and programs, or amend, modify or waive any rights under any
such insurance policies and programs.  The Business Subsidiaries shall at
Seller’s expense cooperate with the Seller and share such information as is
reasonably necessary in order to permit the Seller to manage and conduct its
insurance matters as it deems appropriate.

 

(e)           At Closing, the Business Subsidiaries will be required to have in
effect all insurance programs necessary to comply with all the Business
Subsidiaries’ contractual obligations.

 

Section 5.04          Termination of Rights to the Seller Name and the Seller
Marks.  As soon as practicable after the Closing Date (and in any event within
thirty (30) days thereafter), the Buyer shall and shall cause each of its
Affiliates (which shall include the Business Subsidiaries) to (i) cease and
discontinue all uses of the Seller Name and the Seller Marks and (ii) complete
the removal of the Seller Name and the Seller Marks from all products, signage,
vehicles, properties, technical information, promotional materials and other
property.

 

Section 5.05          Resignation of Officers and Directors.  The Seller will
(i) remove each of the officers of the Transferred Subsidiary effective
immediately prior to the Closing and (ii) cause each director of the Transferred
Subsidiary to deliver a letter of resignation with respect to such director’s
position with the Transferred Subsidiary within five (5) Business Days following
the Closing; and the Seller shall indemnify the Buyer for any actions taken by
any officers or directors of the Business Subsidiaries who have not resigned as
of the Closing.

 

Section 5.06          Minutes Books.  Within ten (10) Business Days following
the Closing, the Seller shall deliver or cause to be delivered to the Buyer the
Organizational Documents, the seal, statutory books, registers and minute books
of each of the Business Subsidiaries.

 

31

--------------------------------------------------------------------------------


 

Section 5.07          Further Action.

 

(a)           Each of the Seller and the Buyer (i) shall execute and deliver, or
shall cause to be executed and delivered, such documents and other papers and
shall take, or shall cause to be taken, such further actions as may be
reasonably required to carry out the provisions of this Agreement and give
effect to the transactions contemplated by this Agreement, (ii) shall refrain
from taking any actions that could reasonably be expected to impair, delay or
impede the Closing and (iii) without limiting the foregoing, shall use its
reasonable efforts to cause all of the conditions to the obligations of the
other party to consummate the transactions contemplated by this Agreement to be
met on or prior to the Termination Date.

 

(b)           If, after the Closing, the Seller or its Affiliates receive any
funds that are the property of the Buyer or its Affiliates (including the
Business Subsidiaries), the Seller shall, or shall cause one of its Affiliates
to, remit any such funds promptly to Buyer or such Affiliate.  If, after the
Closing, the Buyer or its Affiliates (including the Business Subsidiaries)
receive any funds that are the property of the Seller or its Affiliates, the
Buyer shall, or shall cause one of its Affiliates to, remit any such funds
promptly to such Seller or such Affiliate.

 

(c)           Each party shall give prompt written notice to the other party of
any failure to comply with or satisfy in any material respect any of the
covenants, conditions or agreements to be complied with or satisfied by it
hereunder.

 

Section 5.08          Non-Solicitation.

 

(a)           For a period of one (1) year from the Closing Date, none of the
Seller, its Subsidiaries or any of their respective officers, directors or
employees shall, directly or indirectly, solicit for employment or hire any
individual who is an employee of a Business Subsidiary immediately prior to
Closing; provided that the Seller, its Subsidiaries and their officers,
directors and employees shall not be precluded from soliciting or hiring any
such person who (i) has been terminated by a Business Subsidiary prior to
commencement of employment discussions between the Seller, its Subsidiaries or
any of their officers, directors or employees and such person, (ii) responds to
general or public solicitation not targeted at such persons (including by a bona
fide search firm) or (iii) initiates discussions regarding such employment
without any direct or indirect solicitation by the Seller, its Subsidiaries or
any of their officers, directors or employees.

 

(b)           For a period of one (1) year from the Closing Date, none of the
Buyer, its Affiliates (including the Business Subsidiaries) or any of their
respective officers, directors or employees shall, directly or indirectly,
solicit for employment or hire any individual who was an employee of the Seller
or its Affiliates with whom the Buyer, its Affiliates or any of their officers,
directors or employees has had contact or who (or whose performance) became
known to the Buyer, its Affiliates or any of their officers, directors or
employees in connection with the sale of the Business; provided that the Buyer,
its Affiliates and their officers, directors and employees shall not be
precluded from soliciting or hiring any such person who (i) has been terminated
by the Seller or its Affiliates prior to commencement of employment discussions
between the Buyer, its Affiliates or any of their officers, directors or
employees and such person, (ii) responds to general or public solicitation not
targeted at such persons (including by a bona

 

32

--------------------------------------------------------------------------------


 

fide search firm) or (iii) initiates discussions regarding such employment
without any direct or indirect solicitation by the Buyer, its Affiliates or any
of their officers, directors or employees.

 

(c)           Each of the Seller and the Buyer acknowledges that the time, scope
and other provisions of this Section 5.08 have been specifically negotiated by
sophisticated commercial Persons, and specifically hereby agree that such time,
scope and other provisions are reasonable under the circumstances.  It is
further agreed that other remedies cannot fully compensate the Seller or the
Buyer, as the case may be, for a violation by the Buyer or the Seller, as the
case may be, of the terms of this Section 5.08, and that the Buyer or the
Seller, as the case may be, shall be entitled to injunctive relief to prevent
any such violation or continuing violation by the other party or its
Affiliates.  It is the intent and understanding of each party hereto that, if,
in any Action, any term, restriction, covenant or promise herein is found to be
unreasonable and for that reason unenforceable, then such term, restriction,
covenant or promise shall be deemed modified to the extent necessary to make it
enforceable.

 

Section 5.09          Special Payment.  Seller shall make a payment to Buyer of
$800,000 on or before March 1, 2013 to assist Buyer with respect to certain
post-Closing retention bonuses.  Except for such payments, Seller shall have no
other obligation or liability with respect to any such retention payments.

 

ARTICLE VI

 

EMPLOYEE MATTERS

 

Section 6.01          Assumption of Subsidiary Plans.  The Buyer shall assume,
and shall cause the Business Subsidiaries to assume or retain, as applicable,
all obligations and liabilities in respect of Subsidiary Plans.

 

Section 6.02          Credit For Service.  The Buyer agrees that service of
Employees with the Seller and its Affiliates (including the Business
Subsidiaries) before the Closing Date (including any credited predecessor
service) shall be credited for all purposes under the employee benefit plans,
programs and arrangements (to the extent permitted under the applicable Employee
Plan) of the Buyer and its Affiliates (including the Business Subsidiaries)
following the Closing Date, to the same extent such service was counted under
the applicable corresponding Employee Plan, except to the extent that such
credit would result in duplication of benefits.

 

Section 6.03          Welfare Benefits.  The Buyer shall provide, or shall cause
the Business Subsidiaries to provide, welfare benefits of the type described in
Section 3(1) of ERISA (“Welfare Benefits”) so as to ensure uninterrupted
coverage of Employees in the United States (“U.S. Employees”). Such plans shall
grant credit for amounts paid by the U.S. Employees during the applicable plan
year preceding the Closing Date (including applicable deductibles and annual
out-of-pocket limits) and shall, with respect to each U.S. Employee, waive any
pre-existing condition exclusions, evidence of insurability provisions, waiting
period requirements or any similar provision (except to the extent that such
exclusion, provision, or requirement was applicable to such U.S. Employee under
the applicable Employee Plan in effect immediately prior to the Closing Date).

 

33

--------------------------------------------------------------------------------

 

Section 6.04          Qualified Plans and Defined Contribution Plans.Effective
as of the Closing Date, each U.S. Employee shall cease participation and benefit
accrual under, and each Business Subsidiary shall cease to be a contributing
sponsor of, any Employee Plans that are intended to qualify under Section 401 of
the Code (“Qualified Plans”), each of which is set forth on Schedule 6.04 of the
Disclosure Schedule, and the Seller and its Affiliates shall (subject to the
Buyer’s obligations set forth in this Section 6.04 to accept certain rollovers)
retain all responsibility and liability for benefits accrued by U.S. Employees
in Employee Plans that are Qualified Plans. Effective as of the Closing Date,
the Buyer shall cover, or cause the Business Subsidiaries to cover, the U.S.
Employees under one or more defined contribution plans and trusts intended to
qualify under Section 401(a) and Section 501(a) of the Code (the “Buyer DC
Plans”).  The terms of the Buyer DC Plans, or of each such Buyer DC Plan, shall
provide that such U.S. Employees shall have the right to make direct rollovers
to the applicable Buyer DC Plan of their accounts in the applicable defined
contribution Qualified Plan of the Seller and its Affiliates, including a direct
rollover of any notes evidencing loans made to such U.S. Employees.

 

Section 6.05          Exceptions.  Nothing contained in this Section 6.05 shall
by itself be construed as requiring the Buyer and its Affiliates to continue any
specific Plan or as preventing the Buyer and its Affiliates from terminating (or
modifying the terms of) the employment of any specific Employee.  Nothing
contained in this Section 6.05 shall constitute an amendment to any Employee
Plan or other employee benefit plan, create any third party beneficiary rights
or be enforceable by any employee of Seller or Buyer or their respective
Affiliates.

 

ARTICLE VII

 

TAX MATTERS

 

Section 7.01          Liability for Taxes.

 

(a)           the Seller shall be responsible for, pay or cause to be paid, and
shall indemnify the Buyer and each of its Subsidiaries and Affiliates (including
the Business Subsidiaries after the Closing Date) (each a “Buyer Tax
Indemnitee”) and hold each Buyer Tax Indemnitee harmless from and against
(i) any and all Taxes of the Business Subsidiaries for any Pre-Closing Period,
(ii) all Taxes of any member of an affiliated, consolidated, combined or unitary
group of which any Business Subsidiary (or any predecessor thereof) is or was a
member on or prior to the Closing Date, including pursuant to Treasury
Regulation Section 1.1502-6 or any analogous or similar state, local, or foreign
law or regulation, and (iii) any and all Taxes of any person imposed on a
Business Subsidiary as a transferee or successor, by contract or pursuant to any
law, rule, or regulation, which Taxes relate to an event or transaction
occurring on or before the Closing Date (other than (w) all Transfer Taxes for
which the Buyer is responsible pursuant to Section 7.08, (y) any such Taxes
reflected in the Initial Working Capital Statement or Final Working Capital
Statement and (z) any such Taxes arising from or in connection with any breach
by the Buyer or any of its Affiliates of any covenant contained in this
Agreement (such Taxes described in (y) and (z), herein are referred to as
“Excluded Taxes”).

 

34

--------------------------------------------------------------------------------


 

(b)           The Buyer shall, except to the extent that such Taxes are the
responsibility of the Seller under Section 7.01(a), be responsible for, pay or
cause to be paid, and shall indemnify the Seller and its Subsidiaries and
Affiliates (other than the Business Subsidiaries) (each a “Seller Tax
Indemnitee”) and hold each Seller Tax Indemnitee harmless from and against all
Transfer Taxes for which the Buyer is responsible pursuant to Section 7.08.

 

(c)           For all purposes of this Agreement, in determining the Taxes
attributable to the Pre-Closing Period included in any Straddle Period and in
determining Taxes in the Initial Working Capital Statement and the Final Working
Capital Statement, (i) Property Taxes shall be equal to the amount of such
Property Taxes for the entire Straddle Period multiplied by a fraction, the
numerator of which is the number of calendar days during the Straddle Period
that are in the Pre-Closing Period and the denominator of which is the number of
calendar days in the entire Straddle Period, (ii) Taxes (other than Property
Taxes) shall be computed as if such taxable period ended as of the end of the
day on the Closing Date using a closing of the books method and
(iii) notwithstanding Sections 7.01(c)(i) and (ii), any Taxes attributable to
any election made by Buyer pursuant to Section 7.15 of this Agreement or any
action taken by Buyer out of the ordinary course of business on the Closing Date
after the Closing shall be allocated to the Post-Closing Period and are not
contemplated by this Agreement.

 

Section 7.02          Preparation and Filing Responsibilities of Tax Returns.

 

(a)           Preparation and Filing of Tax Returns by Seller.  The Seller shall
prepare and file, or cause to be prepared and filed, when due: (i) all Tax
Returns for any affiliated group of which the Seller is the common parent,
(ii) any Tax Return which includes the Seller or any other member of the Seller
Group and (iii) any consolidated, combined or unitary Tax Return which includes
the Seller or any of its Subsidiaries.  The positions reflected on such Tax
Returns shall, to the extent permitted by applicable Law, be consistent with
past practice of the Business Subsidiaries.

 

(b)           Preparation and Filing of Tax Returns by Buyer.

 

(i)            Tax Periods Ending on or Before the Closing Date.  The Buyer
shall prepare, or cause to be prepared, and provide to the Seller for review,
not less than 30 days before the due date for such Tax Returns, drafts of all
Tax Returns of the Business Subsidiaries for all periods ending on or prior to
the Closing Date which are filed after the Closing Date not described in
Section 7.02(a) or solely in respect of Excluded Taxes.  The positions reflected
on such Tax Returns shall, to the extent permitted by applicable Law, be
consistent with past practice of the Business Subsidiaries.  The Seller shall
provide any comments on such draft Tax Returns within 15 days of receipt and the
Buyer shall, unless otherwise required by applicable Law, revise the draft Tax
Returns to reflect the Seller’s reasonable comments prior to filing or causing
the filing of such Tax Returns.  The Seller shall pay to the Buyer the amount of
any unpaid Taxes with respect to such Tax Returns within five (5) days following
any demand by the Buyer for such payment, except to the extent that such
Taxes are Excluded Taxes or are allocable under Section 6.10(c) hereof to a
Post-Closing Period.

 

(ii)           Tax Periods Beginning Before and Ending After the Closing Date. 
The Buyer shall prepare, or cause to be prepared, and provide to the Seller for
review, not less

 

35

--------------------------------------------------------------------------------


 

than 30 days before the due date for such Tax Returns, drafts of all Tax Returns
of the Business Subsidiaries for all Straddle Periods other than Tax Returns or
solely in respect of Excluded Taxes.  The positions reflected on such Tax
Returns shall, to the extent permitted by applicable Law, be consistent with
past practice of the Business Subsidiaries.  The Seller shall provide any
comments on such draft Tax Returns within 10 days of receipt and the Buyer
shall, unless otherwise required by applicable Law, revise the draft Tax Returns
to reflect the Seller’s reasonable comments, to the extent Buyer believes they
are reasonable, prior to filing or causing the filing of such Tax Returns.  The
Seller shall pay to the Buyer, within five (5) days following any demand by the
Buyer, with respect to such Tax Returns, an amount equal to the portion of any
unpaid Taxes allocable to the Pre-Closing Period, except to the extent that such
Taxes are Excluded Taxes.

 

(c)           Nothing done by the Buyer pursuant to this Section 7.02 shall in
any respect restrict or reduce any rights the Buyer may have to make a claim
against the Seller under in respect of any such Tax Liability as is mentioned in
Section 7.01(a), except to the extent that Buyer has already been reimbursed for
such Taxes.

 

Section 7.03          Cooperation and Exchange of Information.  From and after
the Closing Date, each party hereto shall, and shall cause its Affiliates to,
provide the other party hereto with such cooperation, documentation and
information as either of them reasonably may request in connection with
(a) filing any Tax Return or claim for refund, (b) determining a liability for
Taxes, an indemnity or payment obligation under this Article VII or a right to a
refund of Taxes, (c) conducting any Tax Proceeding (which shall include granting
any powers of attorney reasonably requested by the party entitled to control a
Tax Proceeding pursuant to Section 7.04) or (d) determining an allocation of
Taxes between a Pre-Closing Period and a Post-Closing Period.  Such cooperation
and information shall include providing copies of all relevant portions of
relevant Tax Returns, together with all relevant accompanying schedules and work
papers (or portions thereof) and other supporting documentation.

 

Section 7.04          Contests.

 

(a)           If any Tax Authority asserts a Tax Claim in respect of any
Business Subsidiary, then the party hereto first receiving notice of such Tax
Claim promptly shall provide written notice thereof to the other party or
parties hereto within 15 Business Days of becoming aware of such Tax Claim. 
Such notice shall specify in reasonable detail the basis for such Tax Claim and
shall include a copy of the relevant portion of any correspondence received from
the Tax Authority.

 

(b)           The Buyer shall have exclusive right to control in all respects,
including as to settlement, any Tax Proceeding in respect of any Business
Subsidiary for any taxable period, and the Seller shall have the right to
participate in such contest at its own expense in the event any such Tax Claim
could result in an indemnification obligation, and the Buyer shall keep Seller
fully informed of such contest.  The Buyer shall not settle or compromise any
such contest without the consent of Sellers, which consent shall not be
unreasonably withheld, denied or delayed.

 

36

--------------------------------------------------------------------------------


 

Section 7.05          Tax Sharing Agreements.  All liabilities and obligations
between the Seller or any member of the Seller Group (defined below), on the one
hand, and the Business Subsidiaries, on the other hand, under any Tax allocation
or Tax sharing agreement in effect prior to the Closing Date (other than this
Agreement) shall cease and terminate as of the Closing Date.

 

Section 7.06          Due Date for Payment.  Where the Seller becomes liable to
make any payment under this Article VII, the due date for payment shall be as
follows where the Liability is a Liability of a Business Subsidiary to make an
actual payment of Tax, the date falling 3 Business Days before the latest date
on which that Tax is payable to the relevant Tax Authority in order to avoid
incurring any liability to interest, fines, charges, surcharges or penalties.

 

Section 7.07          Tax Benefit.  The Buyer shall be entitled to any refund of
(or credit of or against) or any other Tax Benefit in respect of any Taxes of
the Business Subsidiaries for all Pre-Closing Periods and any Tax Benefit
arising from the utilization or realization in a Post-Closing Period of any item
of loss, deduction or credit arising in a Pre-Closing Period.

 

Section 7.08          Transfer Taxes and Irish Stamp Duty.

 

(a)           The Buyer shall be responsible for and shall pay all documentary,
sales, use, registration, value added, transfer, stamp (including Irish stamp
duty and costs, “Transfer Taxes”) incurred in connection with the transactions
contemplated by this Agreement.

 

(b)           The Seller hereby warrants and represents that all documents to
which the Transferred Subsidiary is a party and under which any Business
Subsidiary has any rights or in respect of which the Transferred Subsidiary is
an accountable person have been duly stamped with the correct amount of Irish
stamp duty, paid within the applicable time limits, except to the extent that an
exemption or relief from stamp duty has been granted.

 

(c)           The Seller hereby warrant and represent that no relief from Irish
stamp duty previously granted will or may be withdrawn on or in connection with
the sale of the Transferred Subsidiary pursuant to this Agreement.

 

(d)           The warranty given pursuant to section (a) is separate and
distinct from the covenants provided under clause Section 7.01(a) and, in the
event of any breach of such warranty, the Buyer shall be entitled to procure
that the relevant document is stamped, or the stamp duty paid, together with any
interest, penalty, fine or similar charge in respect thereof, and the Buyer
shall be entitled to claim the stamp duty paid together with any interest,
penalty, fine or similar charge from the Seller by way of liquidated damages for
breach of the warranty.  The Buyer shall give the Seller no less than 15
Business Days’ notice of any proposed payment to be made pursuant to this
subsection (c)

 

Section 7.09          Taxes Governed by Article VII.  Claims for indemnification
with respect to Taxes shall be governed by this Article VII and
Section 9.01(b) but not by any other provision of Article IX.

 

Section 7.10          Survival.  All rights and obligations under this
Article VII shall survive the Closing Date and continue until the first
anniversary of the Closing Date.

 

37

--------------------------------------------------------------------------------


 

Section 7.11          Post-Closing Dispositions.  For the avoidance of doubt,
the covenants of the Buyer and the Business Subsidiaries set forth in this
Article VII shall apply to the Buyer and the Business Subsidiaries regardless of
any post-Closing disposition of the Business Subsidiaries by the Buyer or any of
its Subsidiaries.

 

Section 7.12          Tax Treatment of Payments.  The Seller, the Buyer, the
Business Subsidiaries and their respective Affiliates shall treat any and all
payments under this Article VII or Section 2.04 or Article IX as an adjustment
to the Purchase Price for Tax purposes unless they are required to treat such
payments otherwise by applicable Tax Laws.

 

Section 7.13          Section 338 Election.  At the option of the Buyer, the
Buyer may make an election with respect to any of the Business Subsidiaries
under Section 338(g) of the Code and under any comparable provision of state,
local or foreign law for which a separate election is permissible.  The Buyer
shall be fully responsible and shall indemnify the Seller for any Taxes incurred
by the Seller resulting from the making of such election.

 

Section 7.14          Definitions.  For purposes of this Agreement, the
following terms shall have the meanings ascribed to them below:

 

(a)           “Property Taxes” means real, personal, and intangible ad valorem
property Taxes.

 

(b)           “Seller Group” means the Seller and each of its Subsidiaries,
other than the Business Subsidiaries.

 

(c)           “Tax Benefit” means the Tax effect of any item of loss, deduction
or credit or any other item which decreases Taxes paid or payable or increases
tax basis, including any interest with respect thereto or interest that would
have been payable but for such item.  For purposes of determining the amount and
timing of any Tax Benefit, the Person that is or would be the recipient of the
Tax Benefit shall be deemed to pay Tax at the highest marginal rate in effect in
the taxable period such Tax Benefit is realized or utilized and shall be deemed
to realize or utilize any Tax Benefit in the first taxable period that such Tax
Benefit may be realized or utilized under the Law.

 

(d)           “Tax Claim” means any claim with respect to Taxes made by any
Governmental Authority.

 

(e)           “Tax Item” means any item of income, gain, loss, deduction,
credit, recapture of credit or any other item which increases or decreases Taxes
paid or payable, including an adjustment under Section 481 of the Code resulting
from a change in accounting method.

 

(f)            “Tax Proceeding” means any Tax audit, contest, litigation,
defense or other proceeding with or against any Governmental Authority.

 

38

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

CONDITIONS TO CLOSING

 

Section 8.01          Conditions to Obligations of the Seller.  The obligation
of the Seller to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment or waiver by the Seller in its sole
discretion, at or prior to the Closing, of each of the following conditions:

 

(a)           Representations and Warranties; Covenants.  (i) Each of the
representations and warranties of the Buyer contained in this Agreement shall be
true and correct in all material respects as of the Closing as if made on the
Closing Date, other than representations and warranties made as of another date,
which representations and warranties shall have been true and correct in all
material respects as of such date; (ii) the covenants contained in this
Agreement required to be complied with by the Buyer on or before the Closing
shall have been complied with in all material respects; and (iii) the Seller
shall have received a certificate of the Buyer to such effect signed by its duly
authorized executive officer.

 

(b)           No Governmental Order.  There shall be no Governmental Order in
existence that prohibits or materially restrains the sale of the Shares or the
other material transactions contemplated by this Agreement.

 

(c)           Proceedings.  No Action initiated by an arm’s-length third party
shall be pending or threatened before any court or other Governmental Authority
(i) seeking to prevent consummation of any of the transactions contemplated by
this Agreement or (ii) seeking to restrain or prohibit the Buyer’s ownership or
operation of all or any material portion of the business or assets of the
Business Subsidiaries or compel the Buyer to dispose of or hold separate all or
any material portion of the business or assets of the Business Subsidiaries.

 

Section 8.02          Conditions to Obligations of the Buyer.  The obligations
of the Buyer to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment or waiver by the Buyer in its sole discretion, at
or prior to the Closing, of each of the following conditions:

 

(a)           Representations and Warranties; Covenants.  (i) The
representations and warranties of the Seller contained in this Agreement shall
be true and correct in all respects, as of the Closing as if made on the Closing
Date (other than representations and warranties that are made as of a specific
date, which representations shall have been true and correct as of such date);
(ii) the covenants contained in this Agreement required to be complied with by
the Seller on or before the Closing shall have been complied with in all
material respects; and (iii) the Buyer shall have received a certificate of the
Seller to such effect signed by its duly authorized representative.

 

(b)           No Governmental Order.  There shall be no Governmental Order in
existence that prohibits or materially restrains the sale of the Shares or the
other transactions contemplated by this Agreement.

 

39

--------------------------------------------------------------------------------


 

(c)           Proceedings.  No Action initiated by an arm’s-length third party
shall be pending or threatened before any court or Governmental Authority
(i) seeking to prevent consummation of any of the transactions contemplated by
this Agreement or (ii) seeking to restrain or prohibit the Buyer’s ownership or
operation of all or any material portion of the business or assets of the
Business Subsidiaries or compel the Buyer to dispose of or hold separate all or
any material portion of the business or assets of the Business Subsidiaries.

 

ARTICLE IX

 

INDEMNIFICATION

 

Section 9.01          Indemnification by the Seller.

 

(a)           Subject Section 9.01(b), Section 9.03, Section 9.07 and
Section 10.01, if the Closing shall occur, the Seller shall indemnify, defend
and hold harmless the Buyer and its Affiliates (collectively, the “Buyer
Indemnified Parties”) against, and reimburse any Buyer Indemnified Party for,
all Losses that such Buyer Indemnified Party may suffer or incur, or become
subject to, without adjustment for any Tax Benefit relating thereto, arising out
of or resulting from:

 

(i)            any inaccuracy or breach of any representation or warranty made
by the Seller in this Agreement, including defending any third-party claim
alleging the occurrence of facts or circumstances that, if true, would entitled
a Buyer Indemnified Party to indemnification with respect to any inaccuracy or
breach of such representation and warranty;

 

(ii)           the breach or failure by the Seller to perform, or cause to be
performed, any of its covenants or obligations contained in this Agreement;

 

(iii)          any Transaction Expenses which were unpaid as of immediately
prior to the Closing and not listed treated as a Closing Transaction Expense;

 

(iv)          any Debt (other than Debt for capitalized leases and Debt between
the Business Subsidiaries) which was outstanding as of immediately prior to the
Closing; or

 

(v)           any claims for indemnification or expense reimbursement by or in
respect of any current or former officer, director or agent of the Business
Subsidiaries with respect to any matter which, if brought against the Business
Subsidiaries, would have been a Loss for which an indemnified party would have
been entitled to indemnification pursuant to this Section 9.01;

 

(vi)          any claims by Enterprise Ireland requiring any repayment of the
Grant Agreements as a result of the transactions contemplated by this Agreement.

 

(vii)         any claims for the Seller’s breach of Section 5.09;

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement, except with respect to (1) claims based on fraud or willful
misconduct, (2) Losses arising from or related to Section 9.01(a)(iii)-(vii) and
(3) with respect to Losses resulting from breaches of

 

40

--------------------------------------------------------------------------------


 

Fundamental Representations (as defined below) (collectively, the “Special
Losses”), no indemnification payment by the Seller with respect to any
indemnifiable Losses otherwise payable under Section 9.01(a) and arising out of
or resulting from the causes enumerated in Section 9.01(a) shall be payable
until such time as all such indemnifiable Losses shall aggregate to more than
$500,000 (the “Basket Amount”), after which time the Seller shall be liable in
full for all indemnifiable Losses in excess of $250,000 (the “Threshold”).
Nothing contained in this Article IX shall be deemed to limit or restrict in any
manner any rights or remedies which the Buyer Indemnified Parties have, or might
have, at Law, in equity or otherwise, based on fraud or willful misconduct.  The
aggregate maximum liability of Seller for any and all Losses for which
indemnification may be sought pursuant to Section 9.01(a) (other than with
respect to the Fundamental Representations and Section 9.01(a)(vii),
Section 9.01(a)(vii) and Article VII) shall be limited to $5,500,000 (excluding
any Losses with respect to the Fundamental Representations,
Section 9.01(a)(vi) and Section 9.01(a)(vii)).  The aggregate maximum liability
of Seller for any and all Losses, including Losses for any inaccuracy or breach
of the Fundamental Representations and Special Losses (other than those based on
fraud or willful misconduct), shall be limited to the Purchase Price.  The term
“Fundamental Representations” shall mean the representations and warranties of
the Seller contained in Sections 3.01, 3.02, and 3.03.

 

(c)           As used herein, “Losses” are not limited to matters asserted by
third parties, but include Losses incurred or sustained by any of the Buyer
Indemnified Parties in the absence of claims by third parties.

 

Section 9.02          Indemnification by the Buyer.

 

(a)           Subject to Sections 9.03, 9.04 and 10.01, if the Closing shall
occur the Buyer shall indemnify, defend and hold harmless the Seller and its
Affiliates (collectively, the “Seller Indemnified Parties”) against, and
reimburse any the Seller Indemnified Party for, all Losses that such the Seller
Indemnified Party may suffer or incur, or become subject to, as a result of:

 

(i)            the breach of any representations or warranties made by the Buyer
in this Agreement as of the Closing Date (or with respect to representations and
warranties that are made as of a specific date, as of such date); or

 

(ii)           the breach or failure by the Buyer to perform, or cause to be
performed, any of its covenants or obligations contained in this Agreement.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement, except with respect to (1) claims for equitable remedies or
(2) claims based on fraud or intentional misconduct, no indemnification payment
by the Buyer with respect to any indemnifiable Losses otherwise payable under
Section 9.02(a) and arising out of or resulting from the causes enumerated in
Section 9.02(a) shall be payable until such time as all such indemnifiable
Losses shall aggregate to more than the Basket Amount, after which time the
Buyer shall be liable in full for all indemnifiable Losses in excess of the
Threshold. Nothing contained in this Article X shall be deemed to limit or
restrict in any manner any rights or remedies which the Seller Indemnified
Parties have, or might have, at Law, in equity or otherwise, based on fraud or
willful misconduct.  The aggregate maximum liability of Buyer for

 

41

--------------------------------------------------------------------------------


 

any and all Losses for which indemnification may be sought pursuant to
Section 9.02(a) shall be limited to the Purchase Price.

 

Section 9.03          Notification of Claims.

 

(a)           A Person that may be entitled to be indemnified under this
Agreement (the “Indemnified Party”), shall promptly notify the party or parties
liable for such indemnification (the “Indemnifying Party”) in writing of any
pending or threatened claim or demand that the Indemnified Party has determined
has given or could reasonably be expected to give rise to a right of
indemnification under this Agreement (including a pending or threatened claim or
demand asserted by a third party against the Indemnified Party, such claim being
a “Third Party Claim”), describing in reasonable detail the facts and
circumstances with respect to the subject matter of such claim or demand;
provided, however, that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Article IX except to
the extent the Indemnifying Party is prejudiced by such failure, it being
understood that notices for claims in respect of a breach of a representation,
warranty, covenant or agreement must be delivered prior to the expiration of any
applicable survival period specified in Section 10.01 for such representation,
warranty, covenant or agreement.

 

(b)           Upon receipt of a notice of a claim for indemnity from an
Indemnified Party pursuant to Section 9.03(a), the Indemnifying Party may assume
the defense and control of any Third Party Claim, but shall allow the
Indemnified Party a reasonable opportunity to participate in the defense of such
Third Party Claim with its own counsel at its own expense; provided, however,
that the Indemnifying Party shall not have the right to assume the defense of
any Third Party Claim if (i) any such claim seeks, as a primary component of
such claim (and for the avoidance of doubt, not pursuant to any general prayer
for relief), an injunction or other equitable remedies in respect of the
Indemnified Party or (ii) there is a conflict of interest that would make it
inappropriate (based on a written opinion of counsel) for the same counsel to
represent both the Indemnified Party and the Indemnifying Party.  The
Indemnifying Party shall select counsel, contractors and consultants of
recognized standing and competence after consultation with the Indemnified Party
and shall take all steps reasonably necessary in the defense or settlement of
such Third Party Claim.  The Seller or the Buyer, as the case may be, shall, and
shall cause each of its Affiliates and Representatives to, cooperate fully with
the Indemnifying Party in the defense of any Third Party Claim, including, for
the avoidance of doubt with respect to Third Party Claims pursuant to
Section 3.11(b)(iii), the Buyer shall permit the counsel to the Seller to assert
any of the patents of the Business Subsidiaries solely in defending such Third
Party Claim.  The Indemnifying Party shall be authorized to consent to a
settlement of, or the entry of any judgment arising from, any Third Party Claim,
without the consent of any Indemnified Party so long as (A) there is no finding
or admission of any violation of Law by the Indemnified Party or (B) the amount
available for indemnification hereunder is not exceeded; provided that the
Indemnifying Party shall (x) pay or cause to be paid all amounts in such
settlement or judgment, (y) not encumber any of the material assets of any
Indemnified Party or agree to any restriction or condition that would apply to
or materially adversely affect any Indemnified Party or the conduct of any
Indemnified Party’s business and (z) obtain, as a condition of any settlement or
other resolution, a complete release of any Indemnified Party potentially
affected by such Third Party Claim.

 

42

--------------------------------------------------------------------------------


 

(c)           In the event that the Indemnifying Party fails or elects not to
assume the defense of an Indemnified Party against such Third Party Claim which
the Indemnifying Party had the right to assume pursuant to Section 9.03(b), the
Indemnified Party shall have the right, at the expense of the Indemnifying
Party, to defend or prosecute such claim in any manner as it may reasonably deem
appropriate and may settle such claim after giving written notice thereof to the
Indemnifying Party, on such terms as such Indemnified Party may deem
appropriate, and the Indemnified Party may seek prompt reimbursement from the
Indemnifying Party for any Losses incurred in connection with such settlement. 
If no settlement of such Third Party Claim is made, the Indemnified Party may
seek prompt reimbursement from the Indemnifying Party for any Losses arising out
of any judgment rendered with respect to such claim.  Any Losses for which an
Indemnified Party is entitled to indemnification hereunder shall be promptly
paid as suffered, incurred or accrued (in accordance with Irish GAAP).  If the
Indemnifying Party does not elect to assume the defense of a Third Party Claim
which it has the right to assume hereunder, the Indemnified Party shall have no
obligation to do so.

 

(d)           With respect to the defense of a Third Party Claim pursuant to
Section 9.03(c), the Indemnified Party shall conduct the defense of the Third
Party Claim actively and diligently, and the Indemnifying Party shall cooperate
with the Indemnified Party in such defense and make available to the Indemnified
Party, at the Indemnifying Party’s expense, all such witnesses, records,
materials and information in the Indemnifying Party’s possession or under the
Indemnifying Party’s control relating thereto as is reasonably requested by the
Indemnified Party.  If no settlement of such Third Party Claim is made, the
Indemnified Party may seek prompt reimbursement from the Indemnifying Party for
any expenses and Losses arising out of any judgment rendered with respect to
such claim.  Any Losses for which an Indemnified Party is entitled to
indemnification hereunder shall be promptly paid as suffered, incurred or
accrued (in accordance with Irish GAAP).

 

Section 9.04          Additional Indemnification Provisions.  With respect to
each indemnification obligation contained in this Agreement or any other
document executed in connection herewith, (a) all Losses shall be net of any
third party insurance proceeds that have been recovered by the Indemnified party
in connection with the facts giving rise to the right of indemnification, and
(b) in no event shall the Indemnifying Party have liability to the Indemnified
party for an consequential, special, incidental, indirect or punitive damages
(other than punitive damages with respect to third party claims), lost profits,
diminution in value or similar items.

 

Section 9.05          Mitigation.  Each of the parties agrees to take all
commercially reasonable steps to mitigate their respective Losses upon and after
becoming aware of any event or condition that would reasonably be expected to
give rise to any Losses that are indemnifiable hereunder.

 

Section 9.06          Materiality Qualifiers.  For purposes of Sections
9.01(a)(i) and 9.02(a)(i), in the event that it is determined that there is any
inaccuracy or breach of any representation or warranty made by the Seller or the
Buyer, as applicable, the Losses, if any, with respect to such matter shall be
determined without regard to any “material”, “in all material respects”,
“Material Adverse Effect” or similar qualification contained therein.

 

43

--------------------------------------------------------------------------------

 

Section 9.07          Exclusive Remedies.  Except with respect (1) claims for
equitable remedies, (2) claims based on fraud or intentional misconduct, and
(3) the matters covered by Sections 2.07 through 2.09, Section 5.05 and with
respect to any matter relating to Taxes (which shall be governed by
Article VII), the Seller and the Buyer acknowledge and agree that, following the
Closing, the indemnification provisions of Sections 9.01 and 9.02 shall be the
sole and exclusive remedies of the Seller and the Buyer, respectively, for any
Losses (including any Losses from claims for breach of contract, warranty,
tortious conduct (including negligence) or otherwise and whether predicated on
common law, statute, strict liability, or otherwise) that each party may at any
time suffer or incur, or become subject to, as a result of, or in connection
with, any breach of any representation or warranty in this Agreement by the
other party or any failure by the other party to perform or comply with any
covenant or agreement that, by its terms, was to have been performed, or
complied with, by such other party prior to the Closing.  Without limiting the
generality of the foregoing, the parties hereto hereby irrevocably waive any
right of rescission they may otherwise have or to which they may become
entitled.

 

ARTICLE X

 

GENERAL PROVISIONS

 

Section 10.01       Survival.  The representations, warranties, covenants and
agreements of the Seller and the Buyer contained in or made pursuant to this
Agreement or in any certificate furnished pursuant to this Agreement shall
survive in full force and effect until the date that is the latter of (i) twelve
(12) months after the Closing Date and (ii) the final resolution of claims or
demands as to which a written notice of such claim or demand is delivered on or
prior to the relevant date described in clause (i), at which time they shall
terminate (and no new claims shall be made for indemnification under
Section 9.01, Section 9.02 or Article VII thereafter); provided, however, that
the Fundamental Representations and the representations and warranties made in
Sections 4.06 and 4.08 shall survive the Closing indefinitely; and provided,
further, that the covenants and agreements that by their terms apply or are to
be performed in whole or in part after the Closing, shall survive for the period
provided in such covenants and agreements, if any, or until fully performed.  It
is the express intent of the parties that, if the applicable survival period for
an item as contemplated by this Section 10.01 is shorter than the statute of
limitations that would otherwise have been applicable to such item, then, by
contract, the applicable statute of limitations with respect to such item shall
be reduced to the shortened survival period contemplated hereby.  The parties
further acknowledge that the time periods set forth in this Section 10.01 for
the assertion of claims under this Agreement are the result of arms’-length
negotiation among the parties and that they intend for the time periods to be
enforced as agreed by the parties.

 

Section 10.02       Expenses.  Except as may be otherwise specified in this
Agreement or as set forth below, all costs and expenses, including fees and
disbursements of counsel, financial advisers and accountants, incurred in
connection with this Agreement and the transactions contemplated by this
Agreement shall be paid by the party incurring such costs and expenses, whether
or not the Closing shall have occurred.

 

Section 10.03       Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be, unless otherwise specified in any
Transaction Agreement, in

 

44

--------------------------------------------------------------------------------


 

writing and shall be given or made (and shall be deemed to have been duly given
or made upon receipt) by delivery in person, by overnight courier service, by
facsimile with receipt confirmed (followed by delivery of an original via
overnight courier service) or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 10.03):

 

if to the Seller:

 

Research In Motion Limited

295 Phillip Street

Waterloo, Ontario, Canada

N2L 3W8

Attention President

Facsimile: (519) 888-7835

 

with a copy (excluding invoices) to:

 

RIM B

2200 University Avenue

Waterloo, Ontario, Canada

N2K 0A2

Attention: Legal Department

Facsimile: (519) 888-7349

 

and

 

Morgan, Lewis & Bockius

101 Park Avenue

New York, New York 10178

Attention: David W. Pollak

Facsimile: (212) 309-6001

 

if to the Buyer:

 

Synchronoss Technologies, Limited

1st Floor

Level One, Unit 8

Galway Technology Park

Parkmore, Galway, Ireland

Attention: President

Facsimile No.: (908) 231-0762

 

45

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to

 

Synchronoss Technologies, Inc.

200 Crossing Boulevard

Bridgewater, NJ  08807

Facsimile No.: (908) 231-0762

Attention: Ronald Prague

 

with a copy (which shall not constitute notice) to:

 

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

850 Winter Street

Waltham, Massachusetts 02451

Facsimile No.: (781) 622-1622

Attention: Marc Dupré

 

Section 10.04       Public Announcements.  No party to this Agreement or any
Affiliate or Representative of such party shall issue or cause the publication
of any press release or public announcement or otherwise communicate with any
news media in respect of this Agreement or the transactions contemplated by this
Agreement without the prior written consent of the other party (which consent
shall not be unreasonably withheld or delayed), except as may be required by Law
or stock exchange rules, in which case the party required to publish such press
release or public announcement shall allow the other party a reasonable
opportunity to comment on such press release or public announcement in advance
of such publication.

 

Section 10.05       Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced under any Law or as
a matter of public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to any party.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties to this Agreement shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
greatest extent possible.

 

Section 10.06       Entire Agreement.  Except as otherwise expressly provided in
the this Agreement, this Agreement constitutes the entire agreement of the
Seller or its Affiliates, on the one hand, and the Buyer or its Affiliates, on
the other hand, with respect to the subject matter of this Agreement and
supersede all prior agreements, undertakings and understandings, both written
and oral, other than the Confidentiality Agreement to the extent not in conflict
with this Agreement, between or on behalf of the Seller or its Affiliates, on
the one hand, and the Buyer or its Affiliates, on the other hand, with respect
to the subject matter of this Agreement.

 

46

--------------------------------------------------------------------------------


 

Section 10.07       Assignment.  This Agreement shall not be assigned by
operation of Law or otherwise without the prior written consent of the Seller
and the Buyer, except that the Seller may assign any or all of its rights and
obligations under this Agreement to any controlled Affiliate(s) of the Seller;
provided that no such assignment shall release the Seller from any liability or
obligation under this Agreement.  Any attempted assignment in violation of this
Section 10.07 shall be void ab initio.  This Agreement shall be binding upon,
shall inure to the benefit of, and shall be enforceable by the parties hereto
and their permitted successors and assigns.

 

Section 10.08       No Third-Party Beneficiaries.  Except as provided in
Article IX with respect to the Seller Indemnified Parties and Buyer Indemnified
Parties, this Agreement is for the sole benefit of the parties to this Agreement
and their permitted successors and assigns and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy.

 

Section 10.09       Amendment.  No provision of this Agreement, including any
Exhibits or Schedules thereto, may be amended, supplemented or modified except
by a written instrument making specific reference hereto or thereto signed by
all the parties to such agreement.  No consent from any Indemnified Party under
Article IX (other than the parties to this Agreement) shall be required in order
to amend this Agreement.

 

Section 10.10       Dispute Resolution.  Except as set forth in Sections 2.04
and 2.09 and except with respect to any request for equitable relief (including
interim relief) by a Seller(s) on or prior to the Closing Date, any dispute,
controversy or claim arising out of or relating to the transactions contemplated
by the this Agreement, or the validity, interpretation, breach or termination of
any such agreement, including claims seeking redress or asserting rights under
any Law (a “Dispute”), shall be resolved in accordance with the procedures set
forth in this Section 10.10 and Section 10.11.  Until completion of such
procedures, no party may take any action to force a resolution of a Dispute by
any judicial or similar process, except to the limited extent necessary to
(i) avoid expiration of a claim that might eventually be permitted by this
Agreement or (ii) obtain interim relief, including injunctive relief, to
preserve the status quo or prevent irreparable harm.

 

Section 10.11       Arbitration.  Any dispute between the parties concerning
whether there has been a breach of representations and warranties giving rise to
an indemnification claim shall be resolved through arbitration in accordance
with the Commercial Arbitration Rules (the “AAA Rules”) of the American
Arbitration Association (the “AAA”) based upon the following:

 

(a)           the arbitration tribunal shall consist of one (1) arbitrator
appointed by mutual agreement of the parties, or in the event of failure to
agree on an arbitrator within seven (7) Business Days of the date on which a
dispute is determined to be resolved through arbitration, then parties shall
request the AAA to appoint an arbitrator, in accordance with the AAA Rules;

 

(b)           the arbitration shall take place in New York, New York;

 

47

--------------------------------------------------------------------------------


 

(c)           the arbitration award shall be given in writing and shall be final
and binding on the parties and shall deal with the question of costs of
arbitration and all matters related thereto; and

 

(d)           judgment upon the award rendered may be entered in any court
having jurisdiction, or, application may be made to such court for a judicial
recognition of the award or an order of enforcement thereof, as the case may be.

 

(e)           Notwithstanding the foregoing, the parties agree that either of
them may seek interim measures including injunctive relief in relation to the
provisions of this Agreement or the parties’ performance of it from any New York
Court (as defined below).

 

Section 10.12       Governing Law; Submission to Jurisdiction.

 

(a)           This Agreement (and any claims or disputes arising out of or
related hereto or thereto or to the transactions contemplated hereby or to the
inducement of any party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall in all respects be governed by, and construed in accordance
with, the Laws of the State of New York, including all matters of construction,
validity and performance, in each case without reference to any conflict of Law
rules that might lead to the application of the Laws of any other jurisdiction.

 

(b)           Each of the Seller and the Buyer agrees that if any Dispute is not
resolved by arbitration undertaken pursuant to Section 10.11, such Dispute shall
be resolved only in the Courts of the State of New York or the United States
District Court, in each case, located in the Borough of Manhattan in the City of
New York (the “New York Courts”).  In that context, and without limiting the
generality of the foregoing, each of the Seller and the Buyer by this Agreement
irrevocably and unconditionally:

 

(i)            submits for itself and its property in any Action relating to
this Agreement, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the New York Courts, and agrees that
all claims in respect of any such Action shall be heard and determined in the
New York Courts;

 

(ii)           consents that any such Action may and shall be brought in the New
York Courts and waives any objection that it may now or hereafter have and
agrees not to assert, as a defense in any action, suit or proceeding that it is
not subject thereto or that such Action may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement may not be enforced in or by such courts;

 

(iii)          agrees that service of process in any such Action may be effected
by mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address as provided in Section 10.03;

 

(iv)          agrees that it will not bring any Action in any court other than
the New York Courts; and

 

48

--------------------------------------------------------------------------------


 

(v)           agrees that nothing in this Agreement shall affect the right to
effect service of process in any other manner permitted by the Laws of the State
of New York.

 

Section 10.13       Specific Performance.  The parties hereby acknowledge and
agree that the failure of any party to perform its agreements and covenants
hereunder, including its failure to take all actions as are necessary on its
part to consummate the transactions contemplated hereby, will cause irreparable
injury to the other party, for which damages, even if available, will not be an
adequate remedy.  Accordingly, each party hereby consents to the issuance of
temporary, preliminary and permanent injunctive relief by the New York Courts to
compel performance of such party’s obligations, or to prevent breaches or
threatened breaches of this Agreement, and to the granting by the New York
Courts of the remedy of specific performance of its obligations hereunder,
without, in any such case, the requirement to post any bond or other
undertaking, in addition to any other rights or remedies available hereunder or
at law or in equity.

 

Section 10.14       Rules of Construction.  Interpretation of this Agreement
shall be governed by the following rules of construction:  (a) words in the
singular shall be held to include the plural and vice versa, and words of one
gender shall be held to include the other gender as the context requires;
(b) references to the terms Article, Section, paragraph, Exhibit and Schedule
are references to the Articles, Sections, paragraphs, Exhibits and Schedules to
this Agreement unless otherwise specified; (c) the terms “hereof,” “herein,”
“hereby,” “hereto,” and derivative or similar words refer to this entire
Agreement, including the Schedules and Exhibits hereto; (d) references to “$”
shall mean United States dollars; (e) the word “including” and words of similar
import when used in this Agreement shall mean “including without limitation,”
unless otherwise specified; (f) the word “or” shall not be exclusive;
(g) references to “written” or “in writing” include in electronic form;
(h) provisions shall apply, when appropriate, to successive events and
transactions; (i) the headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement; (j) the Seller and the Buyer have each participated in the
negotiation and drafting of this Agreement and if an ambiguity or question of
interpretation should arise, this Agreement shall be construed as if drafted
jointly by the parties thereto and no presumption or burden of proof shall arise
favoring or burdening either party by virtue of the authorship of any of the
provisions in this Agreement; (k) a reference to any Person includes such
Person’s successors and permitted assigns; (l) any reference to “days” means
calendar days unless Business Days are expressly specified; (m) when calculating
the period of time before which, within which or following which any act is to
be done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded and if the last day of such
period is not a Business Day, the period shall end on the next succeeding
Business Day; and (n) an item arising with respect to a specific representation
or warranty shall be deemed to be “reflected on,” “reflected in” or “set forth
in” a balance sheet or financial statements, if (i) there is a reserve, accrual
or other similar item underlying a number on such balance sheet or financial
statement that is related to the subject matter of such representation,
(ii) such item is otherwise specifically set forth on the balance sheet or
financial statement or (iii) such item is reflected on the balance sheet or
financial statement and is specifically referred to in the notes thereto.

 

Section 10.15       Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties to this Agreement in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall

 

49

--------------------------------------------------------------------------------


 

constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 10.16       Waiver of Jury Trial.  EACH PARTY HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. 
EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.16.

 

Section 10.17       Waiver.  Neither the failure nor any delay by any party in
exercising any right under this Agreement or the documents referred to in this
Agreement will operate as a waiver of such right, and no single or partial
exercise of any such right will preclude any other or further exercise of such
right or the exercise of any other right.  To the maximum extent permitted by
applicable Law:  (a) no claim or right arising out of this Agreement or the
documents referred to in this Agreement can be discharged by one party, in whole
or in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other parties; (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of such party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement.  The rights and remedies of the parties
to this Agreement are cumulative and not alternative.

 

[Remainder of page intentionally left blank.]

 

50

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Seller and the Buyer have caused this Agreement to be
executed on the date first written above by their respective duly authorized
officers.

 

 

RESEARCH IN MOTION LIMITED

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature page to Share Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

SYNCHRONOSS TECHNOLOGIES IRELAND, LTD.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature page to Share Purchase Agreement]

 

--------------------------------------------------------------------------------
